Exhibit 10.1

 

FIVE-YEAR

 

CREDIT AGREEMENT

 

dated as of June 4, 2004

 

by and among

 

COX RADIO, INC.

 

and

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK

as Administrative Agent for the Lenders

 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Syndication Agent

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

as Co-Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

as Co-Lead Arranger and Joint Bookrunner

 

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL MARKETS, LLC,

as Co-Lead Arranger and Joint Bookrunner

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

COX RADIO, INC.

 

Table of Contents

 

ARTICLE I

   1     SECTION 1.01.   Defined Terms    1     SECTION 1.02.   Terms Generally
   15     SECTION 1.03.   Accounting Terms; GAAP    15

ARTICLE II

   15     SECTION 2.01.   Revolving Credit Loans    15     SECTION 2.02.  
Setoff, Counterclaims and Taxes    24     SECTION 2.03.   Withholding Tax
Exemption    25     SECTION 2.04.   Discretionary Loans    26     SECTION 2.05.
  Interest Election    27     SECTION 2.06.   Obligations Several, Not Joint   
28     SECTION 2.07.   Replacement of Lenders    28     SECTION 2.08.   Letters
of Credit    29     SECTION 2.09.   Evidence of Debt    33

ARTICLE III

   34     SECTION 3.01.   Optional Prepayments    34     SECTION 3.02.  
Required Prepayments    34     SECTION 3.03.   Place, etc. of Payments and
Prepayments    35 ARTICLE IV    36     SECTION 4.01.   Optional Reduction or
Termination of Commitments    36     SECTION 4.02.   Termination of Commitments
   36     SECTION 4.03.   Commitment Fees    36     SECTION 4.04.   LC
Participation Fees    37     SECTION 4.05.   Administrative Agent’s Fee    37

ARTICLE V

   37

ARTICLE VI

   37     SECTION 6.01.   Organization; Qualification; Subsidiaries    37    
SECTION 6.02.   Financial Statements    38     SECTION 6.03.   Actions Pending
   38     SECTION 6.04.   Default    38     SECTION 6.05.   Title to Assets;
Licenses; Intellectual Property    38     SECTION 6.06.   Payment of Taxes    39
    SECTION 6.07.   Conflicting or Adverse Agreements or Restrictions    39    
SECTION 6.08.   Purpose of Loans    39     SECTION 6.09.   Authority; Validity
   39     SECTION 6.10.   Consents or Approvals    39     SECTION 6.11.  
Compliance with Law    40

 

i



--------------------------------------------------------------------------------

    SECTION 6.12.   ERISA    40     SECTION 6.13.   Investment Company Act    40
    SECTION 6.14.   Disclosure    40

ARTICLE VII

   40     SECTION 7.01.   Conditions Precedent to the Initial Extension of
Credit    40     SECTION 7.02.   Conditions Precedent to Each Extension of
Credit    41

ARTICLE VIII

   42     SECTION 8.01.   Certain Financial Covenants    42     SECTION 8.02.  
Financial Statements and Information    43     SECTION 8.03.   Existence; Laws;
Obligations    44     SECTION 8.04.   Notice of Litigation and Other Matters   
45     SECTION 8.05.   Books and Records    45     SECTION 8.06.   Inspection of
Property and Records    45     SECTION 8.07.   Maintenance of Property;
Insurance    46     SECTION 8.08.   ERISA    46     SECTION 8.09.   Maintenance
of Business Lines    46     SECTION 8.10.   Compliance with Material FCC
Licenses    46

ARTICLE IX

   47     SECTION 9.01.   Mortgages, Etc    47     SECTION 9.02.   Merger;
Consolidation; Disposition of Assets    48     SECTION 9.03.   Restricted
Payments    48     SECTION 9.04.   Limitation on Margin Stock    48     SECTION
9.05.   Loans and Advances to and Investments in Unrestricted Subsidiaries    48
    SECTION 9.06.   Debt    49     SECTION 9.07.   Transactions with Affiliates
   49

ARTICLE X

   50     SECTION 10.01.   Failure to Pay Principal or Interest    50    
SECTION 10.02.   Failure to Pay Other Sums    50     SECTION 10.03.   Failure to
Pay Other Debt    50     SECTION 10.04.   Misrepresentation or Breach of
Warranty    51     SECTION 10.05.   Violation of Certain Covenants    51    
SECTION 10.06.   Violation of Other Covenants, etc.    51     SECTION 10.07.  
Undischarged Judgment    51     SECTION 10.08.   Change of Control    51    
SECTION 10.09.   Assignment for Benefit of Creditors or Nonpayment of Debts   
51     SECTION 10.10.   Voluntary Bankruptcy    51     SECTION 10.11.  
Involuntary Bankruptcy    52     SECTION 10.12.   Dissolution    52

 

ii



--------------------------------------------------------------------------------

ARTICLE XI

   52

ARTICLE XII

   53     SECTION 12.01.   Appointment of Administrative Agent    53     SECTION
12.02.   Indemnification of Administrative Agent    53     SECTION 12.03.  
Limitation of Liability    54     SECTION 12.04.   Independent Credit Decision
   54     SECTION 12.05.   Rights of JPMCB    55     SECTION 12.06.   Successor
to the Administrative Agent    55     SECTION 12.07.   Other Agents and
Sub-Agents    55

ARTICLE XIII

   56     SECTION 13.01.   Payment of Expenses    56     SECTION 13.02.  
Notices    56     SECTION 13.03.   Setoff    57     SECTION 13.04.   Indemnity
and Judgments    58     SECTION 13.05.   Interest    58     SECTION 13.06.  
Governing Law; Submission to Jurisdiction; Venue    59     SECTION 13.07.  
Survival of Representations and Warranties; Binding Effect; Assignment    60    
SECTION 13.08.   Counterparts    64     SECTION 13.09.   Severability    64    
SECTION 13.10.   Descriptive Headings    64     SECTION 13.11.   Representation
of the Lenders; Notification by the Lenders    64     SECTION 13.12.   Final
Agreement of the Parties    64     SECTION 13.13.   Waiver of Jury Trial    64  
  SECTION 13.14.   Confidentiality    65

 

iii



--------------------------------------------------------------------------------

List of Exhibits

 

The Exhibits below have been omitted but will be provided to the Securities and
Exchange Commission supplementally upon its request.

 

Exhibit 2.01(a)

  -   Lenders and Commitments

Exhibit 2.01(h)(iv)

  -   Eurocurrency Liabilities (Regulation D)

Exhibit 2.08

  -   Existing Letters of Credit

Exhibit 6.01

  -   List of Subsidiaries

Exhibit 6.03

  -   List of Actions Pending

Exhibit 7.01(a)

  -   Opinion of the Company’s Counsel addressed to the Lenders

Exhibit 7.01(b)

  -   Officer’s Certificate

Exhibit 9.01(d)

  -   List of Liens and Security Interests

Exhibit 13.02

  -   Addresses for Notices

Exhibit 13.07(c)

  -   Assignment and Acceptance

 

iv



--------------------------------------------------------------------------------

THIS FIVE-YEAR CREDIT AGREEMENT (the “Agreement”), made as of the 4th day of
June, 2004, is among COX RADIO, INC. (the “Company”), the LENDERS party hereto
and JPMORGAN CHASE BANK, as Administrative Agent for the Lenders (hereinafter in
such capacity called the “Administrative Agent”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agent, BANK OF AMERICA, N.A., as Co-Syndication
Agent, J.P. MORGAN SECURITIES INC., as Co-Lead Arranger and Joint Bookrunner and
WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead Arranger and Joint Bookrunner.

 

The Company has requested the Lenders to extend Commitments (such term and each
other capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) under which the Company may obtain extensions of
credit in an aggregate principal or face amount at any time outstanding not
greater than $500,000,000 (of which up to $50,000,000 may be in the form of
letters of credit). The proceeds of the Borrowings made and the letters of
credit issued hereunder will be used by the Company only to refinance other
borrowings of the Company and letters of credit issued for its account and for
general corporate purposes of the Company and its Subsidiaries.

 

The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following words and
terms shall have the respective meanings indicated opposite each of them:

 

“Additional Letter of Credit” shall mean a letter of credit issued hereunder by
the Issuing Lender on or after the date hereof.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agreement” shall mean this Five-Year Credit Agreement, as the same may be
amended from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Floating Rate in effect on such day; or (b) the Federal Funds
Borrowing Rate in effect for such day plus ½ of 1%. For purposes of this
Agreement, any change in the Alternate Base Rate due to a change in the Floating
Rate or the Federal Funds Borrowing Rate shall be effective on the effective
date of such change in the Floating Rate or the Federal Funds Borrowing Rate.

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate Loans” shall mean those Loans which may be made under this
Agreement and which are described in Section 2.01(e)(ii) on which the Company
shall pay interest at a rate based on the Alternate Base Rate.

 

“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage of the aggregate amount of the Commitments represented by such
Lender’s Commitment at such time. If the Commitments have terminated or expired,
the Applicable Percentage shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

 

“Assignment and Acceptance” shall have the meaning specified in Section 13.07(c)
hereof.

 

“Borrowings” and individually, “Borrowing” shall mean a Conventional Borrowing.

 

“Borrowing Date” shall mean a date upon which a Borrowing or Discretionary
Borrowing is to be made under Article II.

 

“Borrowing Pro Rata Share” shall mean, with respect to any Lender, a fraction
(expressed as a percentage rounded upward, if necessary, to the nearest whole
multiple of 0.01%) (A) the numerator of which shall be a principal amount equal
to such Lender’s Commitment, and (B) the denominator of which shall be the
aggregate principal amount equal to all Lenders’ Commitments.

 

“Business Day” shall mean a day when the Reference Lenders and the
Administrative Agent are open for business; provided that if the applicable
Business Day relates to Eurodollar Loans, it shall mean a day when the Reference
Lenders and the Administrative Agent are open for business and banks are open
for dealings in Dollar deposits in the London interbank market.

 

“CD Rate” for any Interest Period shall mean, for each CD Rate Loan comprising
all or part of the relevant Conventional Borrowing, an interest rate per annum
determined by the Administrative Agent to be equal to the sum of:

 

(a) the rate per annum obtained by dividing (i) the per annum rate of interest
determined by the Administrative Agent to be the average (rounded upward to the
nearest whole multiple of 0.01%, if such average is not such a multiple) of the
bid rate determined independently by each Reference Lender, at 10:00 a.m. (New
York, New York time), or as soon thereafter as is practicable, on the first day
of such Interest Period, of a certificate of deposit dealer of recognized
standing selected by each Reference Lender for the purchase at face value of its
certificates of deposit in an amount approximately equal or comparable to the
aggregate principal amount of such CD Rate Loans, with a maturity equal to such
Interest Period, by (ii) the result obtained by subtracting from 100% all
reserve (including, without limitation, any imposed by the Board of Governors of
the Federal Reserve System), special deposit or similar requirements (expressed
as a rate per annum) applicable (or scheduled at the time of determination to
become applicable during, such Interest Period) to such certificates of deposit,
plus

 

2



--------------------------------------------------------------------------------

(b) the weighted average of annual assessment rates, determined by the
Administrative Agent to be in effect on the first day of such Interest Period,
used to determine the then current annual assessment payable by the Reference
Lenders to the Federal Deposit Insurance Corporation for such Corporation’s
insuring Dollar deposits of such Reference Lenders in the United States.

 

“CD Rate Loans” shall mean those Loans which may be made under this Agreement
and which are described in Section 2.01(e)(i) on which the Company shall pay
interest at a rate based on the CD Rate.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commitment” shall mean as to any Lender the amount set forth beside such
Lender’s name on Exhibit 2.01(a) attached hereto as such amount may be increased
or reduced from time to time pursuant to the terms of this Agreement and
“Commitments” shall mean the Commitments of all of the Lenders.

 

“Commitment Fees” shall have the meaning set forth in Section 4.03.

 

“Commitment Fee Rate” shall have the meaning set forth under the definition of
“Margin Percentage”.

 

“Consolidated Debt” shall mean, without duplication, all Debt of the Company and
its Restricted Subsidiaries on a consolidated basis determined in accordance
with GAAP, and including guaranties of indebtedness for borrowed money or for
the deferred purchase price of Property and obligations under or with respect to
standby letters of credit of the Company and the Restricted Subsidiaries, but
only to the extent such liabilities for guaranties or standby letters of credit
in the aggregate exceed $25,000,000; provided further that for purposes of this
definition, Consolidated Debt shall not include guaranties by the Company or any
Restricted Subsidiary of overdrafts of any Restricted Subsidiary, which occur in
the ordinary course of business and remain outstanding for a period not to
exceed seven Business Days; provided further, that for purposes of computing the
Leverage Ratio, such computation shall exclude any effect on the Company’s or
any Restricted Subsidiary’s debt securities or Indexed Securities in respect of
the accounting for all derivative financial instruments in accordance with GAAP,
including derivative financial instruments that may be embedded in the Company’s
or any Restricted Subsidiary’s debt securities or Indexed Securities and
freestanding derivative financial instruments used by the Company or any
Restricted Subsidiary for hedging purposes, but such computation shall in any
event include the original principal amount and any accreted principal amount of
such debt securities and Indexed Securities. The effect on the computation of
the Leverage Ratio that may be excluded in respect of the accounting for all
derivative financial instruments in accordance with GAAP includes: (i) entries
associated with the mark-to-market of all freestanding and embedded derivative
financial instruments classified as a component of

 

3



--------------------------------------------------------------------------------

the Company’s or any Restricted Subsidiary’s debt securities or Indexed
Securities in the consolidated balance sheet of the Company and (ii) entries to
record and accrete additional debt discount that may arise from the bifurcation
of derivative financial instruments embedded in the Company’s or any Restricted
Subsidiary’s debt securities or Indexed Securities.

 

“Consolidated Interest Expense” shall mean the sum of (i) interest expense,
after giving effect to any net payments made or received by the Company and its
Restricted Subsidiaries with respect to interest rate swaps, caps and floors or
other similar agreements, and (ii) capitalized interest expense, in each case of
the Company and its Restricted Subsidiaries for the most recently completed four
fiscal quarter period, all on a consolidated basis determined in accordance with
GAAP; provided that for purposes of this definition, interest expense shall
exclude any effect on interest expense in respect of the accounting for all
derivative financial instruments in accordance with GAAP, including derivative
financial instruments that may be embedded in the Company’s or any Restricted
Subsidiary’s debt securities or Indexed Securities and freestanding derivative
financial instruments that may be used by the Company or any Restricted
Subsidiary for hedging purposes. The effect on interest expense that may be
excluded in respect of the accounting for all derivative financial instruments
in accordance with GAAP includes: (i) entries to record noncash interest expense
(or income) associated with the mark-to-market of freestanding and embedded
derivative financial instruments, (ii) noncash interest expense associated with
the accretion of additional debt discount that may arise from the bifurcation of
derivative financial instruments embedded in the Company’s or any Restricted
Subsidiary’s debt securities or Indexed Securities, and (iii) noncash interest
expense (or income) that may arise if the Company’s or any Restricted
Subsidiary’s hedging strategies become ineffective, as determined in accordance
with GAAP.

 

“Consolidated Net Worth” shall mean total assets of the Company and all
Restricted Subsidiaries less all liabilities of the Company and all Restricted
Subsidiaries, as determined in accordance with GAAP.

 

“Consolidated Operating Cash Flow” shall mean, for the most recently completed
fiscal quarter and the three immediately preceding fiscal quarters, the sum of
(i) operating income of the Company and its Restricted Subsidiaries (less actual
cash payments for broadcast program rights and cash dividends and other cash
distributions to the holders of minority interests in the Company’s Restricted
Subsidiaries), to the extent otherwise reflected in operating income before
giving effect to depreciation, amortization (including amortization in respect
of broadcast program rights), other non-cash charges and equity in earnings
(losses) of unconsolidated investees on a consolidated basis determined in
accordance with GAAP and non-recurring one-time charges and (ii) cash dividends
and cash distributions, other than extraordinary distributions, from
unconsolidated investees of the Company and its Restricted Subsidiaries, on a
consolidated basis determined in accordance with GAAP minus, without
duplication, (iii) the amount of cash payments in respect of items that were
originally reflected in operating income (whether in such period or any earlier
period) as non-cash charges.

 

4



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conventional Borrowings” and individually, “Conventional Borrowing”, shall mean
borrowings by the Company made under Section 2.01(a) or converted or continued
under Section 2.05 consisting of simultaneous Loans (other than Discretionary
Loans) from the Lenders.

 

“Conventional Loans” and individually “Conventional Loan”, shall mean CD Rate
Loans, Federal Funds Rate Loans, Alternate Base Rate Loans or Eurodollar Loans,
pursuant to Section 2.01(a).

 

“Counsel for the Company” shall mean Dow, Lohnes & Albertson, PLLC.

 

“Cox Family” shall include those certain trusts commonly referred to as the
Dayton-Cox Trust A, the Barbara Cox Anthony Atlanta Trust, the Anne Cox Chambers
Atlanta Trust, Barbara Cox Anthony, Garner Anthony, Anne Cox Chambers, and the
estates, executors and administrators, and lineal descendants of the above-named
individuals, any private foundation or other charitable entity of which the
above-described individuals constitute a majority of the trustees, directors or
managers, and any corporation, partnership, limited liability company, trust or
other entity in which the above-named trusts or above-described individuals and
the estates, executors and administrators, and lineal descendants of the
above-named individuals in the aggregate have a direct or indirect beneficial
interest or voting control of greater than 50%.

 

“Debt” shall mean with respect to any Person and without duplication (i)
indebtedness for borrowed money or for the deferred purchase price of Property
in respect of which such Person is liable, contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which such Person directly or
indirectly assures a creditor against loss, and (ii) the capitalized portions of
obligations under leases which shall have been or should have been, in
accordance with GAAP, recorded as capital leases.

 

“Default Rate” shall mean a rate per annum (for the actual number of days
elapsed, based on a year of 365 or 366 days, as the case may be) which shall be
equal to the lesser of (i) in the case of a Conventional Loan, the Alternate
Base Rate plus 1%, or the Highest Lawful Rate, (ii) in the case of a
Discretionary Loan, the Negotiated Rate plus 1% or the Highest Lawful Rate, and
(iii) in the case of LC Disbursements, the Alternate Base Rate plus 1%, or the
Highest Lawful Rate.

 

“Depositary” shall have the meaning set forth in Section 13.03.

 

“Discretionary Borrowings”, and individually “Discretionary Borrowing”, shall
mean borrowings by the Company under Section 2.04 consisting of Discretionary
Loans from the Lenders.

 

5



--------------------------------------------------------------------------------

“Discretionary Loan Interest Period” shall mean the period which shall commence
on the Borrowing Date with respect to a Discretionary Loan and shall end on a
date which shall be agreed to by the Company and the Lender, by telephone (to be
promptly confirmed in writing by the Company); provided, however, that no
Discretionary Loan Interest Period shall extend beyond the Termination Date.

 

“Discretionary Loans” shall have the meaning set forth in Section 2.04(a).

 

“Dollars” and “$” shall mean lawful currency of the United States of America.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Eurodollar Event” shall have the meaning set forth in Section 2.01(f)(i).

 

“Eurodollar Loans” shall mean those Loans which may be made under this Agreement
and which are described in Section 2.01(e)(iii) on which the Company shall pay
interest at a rate based on the Eurodollar Rate.

 

“Eurodollar Rate” for any Interest Period shall mean, for each Eurodollar Loan
comprising part of the relevant Conventional Borrowing, an interest rate per
annum equal to the per annum rate appearing on Page 3750 of the Dow Jones Market
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurodollar
Rate” with respect to such Borrowing for such Interest Period shall be the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Event of Default” shall mean any of the events specified in Article X; provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” shall mean any of such events, whether or
not any such requirement has been satisfied.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Issuing Lender, any Lender or any other recipient of any payment to be made by
or on account of any obligation of the Company hereunder:

 

(a) taxes that are imposed on or measured by its overall net income by the
United States;

 

6



--------------------------------------------------------------------------------

(b) taxes that are imposed on or measured by its overall net income or profits
(and franchise taxes imposed on or measured by income, earnings or retained
earnings) by (i) the state or foreign jurisdiction in or under the laws of which
it is organized or any political subdivision thereof, (ii) the state or foreign
jurisdiction of its principal office or Lending Office, or (iii) any state or
foreign jurisdiction solely as a result of a current or former connection
between it and such jurisdiction (other than any such connection arising solely
from its having executed, delivered or performed its obligations or received
payment under, or enforced, this Agreement, the Loans or the Letters of Credit)
or any political subdivision thereof;

 

(c) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which it is located, or any political
subdivision thereof; and

 

(d) in the case of a Foreign Lender, any U.S. withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office, but only to the extent greater
than the amount of any Indemnified Taxes to which such Foreign Lender would be
entitled at the time of such designation) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.03.

 

“Existing Credit Agreements” shall mean (a) the 364-Day Credit Agreement dated
as of June 30, 2000, as amended by the Amended and Restated 364-Day Credit
Agreement dated as of June 29, 2001, among the Company, the banks party thereto
and The Chase Manhattan Bank, as agent for such banks, the Amendment dated as of
December 17, 2001, the Amended and Restated 364-Day Credit Agreement dated as of
June 28, 2002 among the Company, the banks party thereto and JPMorgan Chase
Bank, as agent for such banks, and the Amended and Restated 364-Day Credit
Agreement dated as of June 27, 2003 among the Company, the banks party thereto
and JPMorgan Chase Bank, as agent for such banks, and (b) the Five-Year Credit
Agreement dated as of June 30, 2000, as amended by the First Amendment dated as
of June 29, 2001, the Second Amendment dated as of December 17, 2001 and the
Third Amendment dated as of June 28, 2002, among the Company, the banks party
thereto, and The Chase Manhattan Bank, as agent for such banks.

 

“Existing Letters of Credit” shall mean the letters of credit issued by an
Issuing Lender before the date hereof, outstanding on the date hereof and listed
in Exhibit 2.08.

 

“FCC” shall mean the Federal Communications Commission or any successor
governmental agency thereto.

 

7



--------------------------------------------------------------------------------

“Federal Funds Borrowing Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

 

“Federal Funds Rate Loans” shall mean those Loans which may be made under this
Agreement and which are described in Section 2.01(e)(iv) on which the Company
shall pay interest at a rate based on the Federal Funds Borrowing Rate.

 

“Financial Institution” shall mean an entity which regularly engages in one or
more of the following activities: making loans, issuing letters of credit or
purchasing loans or loan commitments or interests in loans, loan commitments or
letters of credit.

 

“Floating Rate” shall mean, as of a particular date, the prime rate most
recently determined by JPMCB. Without notice to the Company or any other Person,
the Floating Rate shall change automatically from time to time as and in the
amount by which said prime rate shall fluctuate, with each such change to be
effective as of the date of each change in such prime rate. The Floating Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. JPMCB may make commercial loans or other loans
at rates of interest at, above or below the Floating Rate.

 

“Foreign Lender” shall mean any Lender that is not a “United States person” (as
such term is defined in Section 7701(a)(30) of the Code).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

 

“Highest Lawful Rate” shall mean the maximum nonusurious interest rate, if any,
that at any applicable time may be contracted for, taken, reserved, charged or
received on any Revolving Credit Loan, LC Disbursement or on the other amounts
which may be owing to any Lender pursuant to this Agreement (including, without
limitation, pursuant to Section 2.04) under the laws applicable to such Lender
and this transaction.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indexed Securities” shall mean securities or financial contracts of the Company
issued and outstanding from time to time whose fair value is derived from an
index, such as the trading price of another referenced security.

 

“Interest Election Request” shall mean a request by the Company to convert or
continue a Conventional Borrowing in accordance with Section 2.05.

 

8



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean the last day of each Interest Period.

 

“Interest Period” shall mean, with respect to each CD Rate Loan and Eurodollar
Loan hereunder, the period commencing on the Borrowing Date of such Loan or the
date such Borrowing is continued or converted from another type of Borrowing
and:

 

(a) in the case of CD Rate Loans, ending 30, 60, 90 or 180 days thereafter; and

 

(b) in the case of Eurodollar Loans, ending one, two, three or six months
thereafter;

 

in each case as the Company may select in the Notice of Conventional Borrowing
or Interest Election Request; provided, however, that (i) no Interest Period for
a Conventional Loan may be chosen that would extend beyond the Termination Date,
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that with
respect to Eurodollar Loans, any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day only if such Business Day does not fall in another month, and in the event
the next succeeding Business Day falls in another month, the Interest Period for
such Eurodollar Loan shall be accelerated so that such Interest Period shall end
on the next preceding Business Day and (iii) any Interest Period that begins on
a day for which there is no numerically corresponding day in the last month of
such Interest Period shall end on the last Business Day of the last month of
such Interest Period. In no event shall there be more than 10 Interest Periods
in effect at any one time.

 

“Issuing Lender” shall mean, with respect to any Letter of Credit, JPMCB,
Wachovia Bank, National Association, or Bank of America, N.A., as selected by
the Company, in its capacity as issuer of such Letter of Credit, and its
successors in such capacity as provided in Section 2.08(i). The Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Lender, in which case the term “Issuing Lender”
shall include any such Affiliate executing this Agreement as Issuing Lender, in
its capacity as issuer of Letters of Credit hereunder.

 

“JPMCB” shall mean JPMorgan Chase Bank, a New York banking corporation having
its principal offices located at 270 Park Avenue, New York, New York 10017.

 

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

 

9



--------------------------------------------------------------------------------

“LC Participation Fees” shall have the meaning set forth in Section 4.04.

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is primarily engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is Controlled by a Lender or an Affiliate of such Lender and
(b) with respect to any Lender that is a fund which invests in bank loans and
similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is Controlled by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Lenders” shall mean the Persons listed on Exhibit 2.01(a), each such Lender’s
respective successors (which successors shall include any entity resulting from
a merger or consolidation) and any other Person that shall have become a party
hereto pursuant to an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

 

“Lending Office” shall mean, with respect to any Lender, as to a Conventional
Loan, its principal office in the city identified with such Lender, in Section
13.02, or such other office or branch of such Lender as it shall designate in
writing from time to time to the Company.

 

“Letter of Credit” shall mean any Existing Letter of Credit or Additional Letter
of Credit.

 

“Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated Debt
(less the aggregate amount of cash and cash equivalents of the Company and its
Restricted Subsidiaries representing the unused proceeds of securities issued
after the date hereof to refinance Debt obligations scheduled to mature within
90 days) as of the last day of the fiscal quarter most recently ended for which
financial statements shall have been delivered to the Lenders pursuant to
Section 8.02, to (b) Pro Forma Consolidated Operating Cash Flow for the period
ending on such day.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sales agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loans”, and individually “Loan” shall mean CD Rate Loans, Federal Funds Rate
Loans, Alternate Base Rate Loans, Eurodollar Loans, Discretionary Loans, and/or
Conventional Loans, as the case may be.

 

“Majority Lenders” shall mean, for the period from the date hereof to and
including the Termination Date, Lenders having more than 50% of the Commitments
and, for the period after the Termination Date until such time as the Revolving
Credit Loans are paid in full, Lenders having more than 50% of the aggregate
principal amount of Revolving Credit Loans outstanding and the aggregate LC
Exposure.

 

10



--------------------------------------------------------------------------------

“Margin Percentage” shall mean at any date that percentage (a) to be added to
the CD Rate, the Federal Funds Borrowing Rate or the Eurodollar Rate, as
appropriate, pursuant to Section 2.01(e)(i), Section 2.01(e)(iii) or Section
2.01(e)(iv) for purposes of determining the per annum rate of interest
applicable from time to time to CD Rate Loans, Federal Funds Rate Loans and
Eurodollar Loans and (b) to be used in computing the Commitment Fee Rate
pursuant to Section 4.03, set forth under the appropriate column below opposite
the Category corresponding to the Company’s corporate credit ratings by S&P or
Moody’s, respectively, on such date:

 

 

          Margin Percentage


--------------------------------------------------------------------------------

 

Category

--------------------------------------------------------------------------------

  

Ratings

--------------------------------------------------------------------------------

   CD Rate


--------------------------------------------------------------------------------

   

Eurodollar

Rate

--------------------------------------------------------------------------------

   

Federal Funds
Borrowing

Rate

--------------------------------------------------------------------------------

   

Commitment

Fee Rate

--------------------------------------------------------------------------------

 

1

   >A-/A3    .525 %   .400 %   .525 %   .100 %

2

   BBB+/Baa1    .625 %   .500 %   .625 %   .125 %

3

   BBB/Baa2    .750 %   .625 %   .750 %   .150 %

4

   BBB-/Baa3    .875 %   .750 %   .875 %   .200 %

5

   <BB+/Ba1    1.125 %   1.000 %   1.125 %   .250 %

 

; provided however that for any date on which the sum of (i) aggregate principal
amount of outstanding Loans (including Discretionary Loans) and the aggregate LC
Exposure exceeds 50% of the aggregate Commitments hereunder (or, following the
termination of the Commitments hereunder, 50% of the aggregate Commitments
hereunder immediately prior to such termination), the “Margin Percentage” (other
than in respect of the Commitment Fee Rate) will be increased by 0.125%.

 

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a corporate credit rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Margin Percentage
shall be based upon the rating of the other rating agency; (ii) if the two
corporate credit ratings established or deemed to have been established by S&P
and Moody’s for the Company shall fall within different Categories from one
another and such difference shall be one ratings level, the Margin Percentage
shall be based on the Category corresponding to the higher of the two ratings;
(iii) if the two corporate credit ratings established or deemed to have been
established by S&P and Moody’s for the Company shall fall within different
Categories from one another and such difference shall be two ratings levels or
more, the Margin Percentage shall be based on the Category corresponding to the
rating at midpoint or, if there is no midpoint rating, the rating which is one
level lower than the higher rating ,and

 

11



--------------------------------------------------------------------------------

(iv) if the corporate credit ratings established or deemed to have been
established by S&P or Moody’s for the Company shall be changed (other than as a
result of a change in the rating system of S&P or Moody’s), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Margin Percentage shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P or Moody’s shall change, or if any such rating agency shall cease
to be in the credit rating business, the Company and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Margin Percentage shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

“Margin Stock” shall mean “margin stock” as that term is defined in Regulation U
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
properties or financial condition of the Company and its Restricted Subsidiaries
on a consolidated basis or on the ability of the Company to perform its
obligations under this Agreement.

 

“Material FCC Licenses” shall have the meaning set forth in Section 8.04.

 

“Maximum Permissible Rate” shall have the meaning set forth in Section 13.05.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Negotiated Rate” shall mean, in the case of any Discretionary Loan, the rate of
interest per annum quoted by the applicable Lender to, and accepted by, the
Company at the time of the applicable borrowing request hereunder as the rate
such Discretionary Loan shall bear for the requested Discretionary Loan Interest
Period.

 

“Notice of Conventional Borrowing” shall have the meaning set forth in Section
2.01(c).

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by either its Chief Executive Officer, its President, one of its Vice
Presidents or its Treasurer.

 

“Other Taxes” shall mean all present or future stamp, registration or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Agreement,
the Loans or the Letters of Credit.

 

“PBGC” shall have the meaning set forth in Section 6.12.

 

12



--------------------------------------------------------------------------------

“Permitted Lien” shall mean any Lien permitted pursuant to Section 9.01.

 

“Person” shall mean an individual, partnership, joint venture, corporation,
limited liability company, bank, trust, unincorporated organization, government
or any department or agency thereof or other entity.

 

“Plan” shall mean any employee pension benefit plan within the meaning of Title
IV of ERISA which is either (i) maintained for employees of the Company, of any
Subsidiary, or of any member of a “controlled group of corporations” or
“combined group of trades or businesses under common control” as such terms are
defined, respectively, in Sections 1563 and 414 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder, of which the Company or any
Subsidiary is a party, or (ii) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which the Company, any Subsidiary or any member of a
“controlled group of corporations” or “combined group of trades or businesses
under common control” defined as aforesaid, is at the time in question making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Prepayment Pro Rata Share” shall mean, with respect to any Lender as to
prepayment of Conventional Loans, a fraction (expressed as a percentage rounded
upward, if necessary, to the nearest whole multiple of 0.000000001%) (i) the
numerator of which shall be the principal amount outstanding under Conventional
Loans made to the Company by such Lender at such time and (ii) the denominator
of which shall be the aggregate principal amount outstanding under all
Conventional Loans made to the Company by all Lenders at such time.

 

“Pro Forma Consolidated Operating Cash Flow” shall mean Consolidated Operating
Cash Flow, excluding therefrom all Consolidated Operating Cash Flow attributable
to any Property sold or otherwise disposed of other than in the ordinary course
of business during any applicable four fiscal quarter period in question as if
such Property were not owned at any time during such period, and including
therein all Consolidated Operating Cash Flow attributable to any Property
acquired other than in the ordinary course of business during any applicable
four fiscal quarter period in question as if such Property were at all times
owned during such period.

 

“Property” shall mean all types of real and personal property, whether tangible,
intangible or mixed.

 

“Quarterly Date” shall mean the last day of each March, June, September and
December, beginning with June 30, 2004, or if any such date is not a Business
Day, the respective Quarterly Date shall be the next succeeding Business Day.

 

“Reference Lenders”, and individually “Reference Lender”, shall mean JPMCB, Bank
of America, N.A. and Wachovia Bank, N.A.

 

“Register” shall have the meaning specified in Section 13.07(f) hereof.

 

13



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Prepayment Date” shall have the meaning specified in Section
2.01(f)(i) hereof.

 

“Restricted Payment” shall have the meaning set forth in Section 9.03.

 

“Restricted Subsidiary” shall mean each Subsidiary other than those identified
as Unrestricted Subsidiaries in Exhibit 6.01; provided, however, that a
Restricted Subsidiary may be designated by the Company as an Unrestricted
Subsidiary or an Unrestricted Subsidiary may be redesignated by the Company as a
Restricted Subsidiary if immediately after giving effect to such designation no
Default or Event of Default shall have occurred and be continuing, and the
Company shall promptly deliver to the Administrative Agent notice of any such
designation or redesignation; provided further that after the initial
designation of an Unrestricted Subsidiary by the Company at any time, only three
further redesignations of such Subsidiary shall be permitted.

 

“Revolving Credit Loans” shall mean Loans made under Section 2.01(a).

 

“S&P” shall mean Standard and Poor’s Ratings Group.

 

“SPC” shall have the meaning specified in Section 13.07(d).

 

“Subsidiary” shall mean any Person of which more than 50% of the outstanding
shares, having voting power under ordinary circumstances to elect a majority of
the Board of Directors or other governing body of such Person, shall at the time
be owned, directly or indirectly, by the Company, by any one or more
Subsidiaries, or by the Company and one or more Subsidiaries.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date” shall mean June 4, 2009.

 

“Unrestricted Subsidiary” shall mean any Subsidiary so designated in accordance
with the terms of this Agreement, and shall include any subsidiary of any
Subsidiary so designated.

 

“Wholly Owned”, when used with respect to a Subsidiary, shall mean the
beneficial ownership by the Company of 100% of the equity securities of such
Subsidiary.

 

14



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles, Sections
and Exhibits shall be construed to refer to Articles and Sections of, and
Exhibits to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including real and personal
property, cash, securities, accounts and contract rights.

 

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

ARTICLE II

 

The Loans

 

SECTION 2.01. Revolving Credit Loans.

 

(a) Conventional Loan Commitment. Subject to and upon the terms and conditions
set forth in this Agreement, each Lender severally agrees to make Conventional
Loans to the Company on any one or more Business Days on or after the date
hereof and prior to the Termination Date, up to an aggregate principal amount of
Conventional Loans not exceeding at any one time outstanding an amount equal to
such Lender’s Commitment, less the principal amount outstanding at such time of
all Discretionary Loans made to the Company by such Lender and the LC Exposure
of such

 

15



--------------------------------------------------------------------------------

Lender at such time, if any; provided, however, in no event shall the aggregate
outstanding principal amount of Conventional Loans, Discretionary Loans and the
aggregate LC Exposure ever exceed $500,000,000, as such amount may be reduced
pursuant to the terms of this Agreement. Each Conventional Borrowing shall be in
an aggregate amount of not less than $3,000,000 and an integral multiple of
$250,000. Subject to the foregoing, each Conventional Borrowing shall be made
simultaneously from the Lenders according to their Borrowing Pro Rata Share of
the principal amount requested for each Conventional Borrowing and shall consist
of Conventional Loans of the same type (e.g., Alternate Base Rate Loans, Federal
Funds Rate Loans, CD Rate Loans or Eurodollar Loans) with the same Interest
Period from each Lender. Within such limits and during such period, the Company
may borrow, repay and reborrow under this Section 2.01(a).

 

(b) Repayment of Conventional Loans. The Company hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Conventional Loan on the Termination Date.

 

(c) Conventional Borrowing Procedures; Delivery of Proceeds; Recordation of
Loans. (i) Each Conventional Borrowing under this Section 2.01 shall be made on
at least, (A) in the case of a Conventional Borrowing consisting of Alternate
Base Rate Loans or Federal Funds Rate Loans, prior oral or written notice from
the Company to the Administrative Agent by 10:00 a.m. (New York, New York time)
on the same day as the requested borrowing (and the Administrative Agent shall
prior to 12:00 noon (New York, New York time) provide oral or written notice of
the requested borrowing to the Lenders, (B) in the case of a Conventional
Borrowing consisting of CD Rate Loans, one Business Day’s prior written or oral
notice from the Company to the Administrative Agent by 10:00 a.m. (New York, New
York time) and (C) in the case of a Conventional Borrowing consisting of
Eurodollar Loans, three Business Days’ prior written or oral notice from the
Company to the Administrative Agent by 10:00 a.m. (New York, New York time) (and
the Administrative Agent shall, in the case of (B) and (C) above, upon receipt
of such notice provide to each Lender prior oral or written notice by 11:30 a.m.
(New York, New York time) on the date such notice is received by the
Administrative Agent) (“Notice of Conventional Borrowing”); provided, however,
that with respect to each oral Notice of Conventional Borrowing, the Company
shall deliver promptly to the Administrative Agent a confirmatory written Notice
of Conventional Borrowing. Each Notice of Conventional Borrowing shall be
irrevocable and shall (A) specify (v) the total principal amount of the proposed
Conventional Borrowing, (w) whether the Conventional Borrowing will be comprised
of CD Rate Loans, Alternate Base Rate Loans, Federal Funds Rate Loans or
Eurodollar Loans, (x) the applicable Interest Period (if any) for such Loans
(which may not extend beyond the Termination Date), (y) the Borrowing Date and
(z) the bank account into which the funds with respect to such Conventional
Borrowing shall be deposited, and (B) certify to the calculations demonstrating
that the sum of the aggregate outstanding principal amount of Loans and the
aggregate LC Exposure, after giving effect to such Conventional Borrowing, does
not exceed the Commitments. If no election as to the type of Conventional
Borrowing is specified, then the requested Conventional Borrowing shall consist
of Alternate Base

 

16



--------------------------------------------------------------------------------

Rate Loans. If no Interest Period is specified with respect to any Conventional
Borrowing consisting of CD Loans or Eurodollar Loans, then the Company shall be
deemed to have selected the shortest permitted Interest Period. The
Administrative Agent shall promptly give like notice to the other Lenders, and
on the Borrowing Date each Lender shall make its share of the Conventional
Borrowing available at the principal banking office of the Administrative Agent,
270 Park Avenue, New York, New York 10017, no later than 2:00 p.m. (New York,
New York time) in immediately available funds.

 

(ii) The Administrative Agent shall pay or deliver the proceeds of each
Borrowing to or upon the order of the Company. Each Lender shall keep accurate
records as to the Loans made by it, including (A) the date and principal amount
of each Loan, (B) the rate of interest applicable to such Loan, and (C) each
payment of principal thereon; provided, however, that the failure of such Lender
to record such amounts, dates and rates shall not diminish or impair the
Company’s obligation to repay all principal advanced and to pay all interest
accruing under its Revolving Credit Loan in accordance with the terms hereof.

 

(d) Substitute Rate. Anything in this Agreement to the contrary notwithstanding,
if at any time prior to the determination of the rate with respect to any
proposed Revolving Credit Loan (i) the Majority Lenders in their discretion
shall determine with respect to Eurodollar Loans to be made or continued by them
on the applicable Borrowing Date or continuation date or, with respect to other
Conventional Loans to be converted to Eurodollar Loans, on the applicable
conversion date, that there is a reasonable probability that Dollar deposits
will not be offered to such Lenders in the interbank eurodollar market for a
period of time equal to the applicable Interest Period in amounts equal to the
amount of each such Lender’s Eurodollar Loan in Dollars or that the Eurodollar
Rate does not reflect the cost of funding by the Lenders or that adequate and
fair means do not exist to be able to determine the Eurodollar Rate, or (ii) the
Administrative Agent in its discretion shall determine with respect to CD Rate
Loans to be made by the Lenders on the applicable Borrowing Date of such
proposed Revolving Credit Loan that bid rates will not be provided by
certificate of deposit dealers of recognized standing for the purchase at face
value of certificates of deposit of the Reference Lenders for a period of time
equal to the applicable Interest Period in amounts approximately equal or
comparable to the aggregate principal amount of such Loans with a maturity equal
to the applicable Interest Period, then:

 

(A) the Majority Lenders (acting through the Administrative Agent) or the
Administrative Agent, as the case may be, shall give the Company notice thereof;
and

 

(B) Alternate Base Rate Loans or Federal Funds Rate Loans, as selected by the
Company in accordance with Section 2.01(c) (or, if the Company does not provide
timely notice of its selection, Alternate Base Rate Loans) shall be made in lieu
of any Eurodollar Loans or CD Rate Loans, as the case may be, that were to have
been made at such time.

 

17



--------------------------------------------------------------------------------

(e) Interest. The Revolving Credit Loans shall bear interest as follows:

 

(i) Each CD Rate Loan shall be made in Dollars and shall bear interest on the
unpaid principal amount thereof from time to time outstanding at a rate per
annum (for the actual number of days elapsed, based on a year of 360 days) which
shall be equal to the lesser of (A) the CD Rate plus the applicable Margin
Percentage, or (B) the Highest Lawful Rate.

 

(ii) Each Alternate Base Rate Loan shall be made in Dollars and shall bear
interest on the unpaid principal amount thereof from time to time outstanding at
a rate per annum (for the actual number of days elapsed, based on a year of 365
or 366 days, as the case may be) which shall be equal to the lesser of (A) the
Alternate Base Rate, or (B) the Highest Lawful Rate.

 

(iii) Each Eurodollar Loan shall be made in Dollars and shall bear interest on
the unpaid principal amount thereof from time to time outstanding at a rate per
annum (for the actual number of days elapsed, based on a year of 360 days) which
shall be equal to the lesser of (A) the Eurodollar Rate plus the applicable
Margin Percentage, or (B) the Highest Lawful Rate.

 

(iv) Each Federal Funds Rate Loan shall be made in Dollars and shall bear
interest on the unpaid principal amount thereof from time to time outstanding at
a rate per annum (for the actual number of days elapsed, based on a year of 360
days) which shall be equal to the lesser of (A) the Federal Funds Borrowing Rate
plus the applicable Margin Percentage, or (B) the Highest Lawful Rate.

 

(v) Interest on the outstanding principal of each Loan shall accrue from and
including the Borrowing Date for such Loan to but excluding the date such Loan
is paid in full and shall be due and payable (A) on the Interest Payment Date
for each CD Rate Loan or Eurodollar Loan and on each Quarterly Date for each
Alternate Base Rate Loan or Federal Funds Rate Loan, (B) as to any Eurodollar
Loan having an Interest Period greater than three months, at the end of the
third month of the Interest Period for such Loan, (C) as to any CD Rate Loan
having an Interest Period greater than 90 days, on the 90th day of the Interest
Period for such Loan, and (D) as to all Loans, at maturity, whether by
acceleration or otherwise, or after notice of prepayment in accordance with
Section 2.01(f)(i) or Section 3.01(c) hereof, on and after the Required
Prepayment Date or the applicable prepayment date, as the case may be, as
specified in such notice.

 

(vi) Past due principal, pursuant to acceleration, the Company’s failure to make
a prepayment on the date specified in the applicable prepayment notice or
otherwise, and to the extent permitted by applicable law, past due interest and
(after the occurrence of an Event of Default) past due fees, pursuant to
acceleration or otherwise, shall bear interest from their respective due dates,
until paid, at the Default Rate.

 

18



--------------------------------------------------------------------------------

(f) Change of Law.

 

(i) Anything in this Agreement to the contrary notwithstanding, if at any time
any Lender in good faith determines (which determination shall be conclusive
absent manifest error) that any change after the date hereof in any applicable
law, rule or regulation or in the interpretation or administration thereof makes
it unlawful, or any central bank or other governmental authority asserts that it
is unlawful (any of the above being described as a “Eurodollar Event”), for such
Lender or its foreign branch or branches to maintain or fund any Loan by means
of Dollar deposits obtained in the interbank eurodollar market, then, at the
option of such Lender (to the extent practicable, after consultation with the
Company as to its preference and after making a reasonable effort to give effect
to such preference) , the aggregate principal amount of each of such Lender’s
Eurodollar Loans then outstanding, which Loans are directly affected by such
Eurodollar Event shall either (x) be prepaid or (y) be converted to a Loan of
another type that is not so directly affected by such Eurodollar Event. Any
remaining obligation of such Lender hereunder to make Eurodollar Loans (but not
Federal Funds Rate Loans, CD Rate Loans or Alternate Base Rate Loans), shall be
suspended for so long as such Eurodollar Event shall continue. Upon the
occurrence of any Eurodollar Event, and at any time thereafter so long as such
Eurodollar Event shall continue, such Lender may exercise its aforesaid option
by giving written notice thereof to the Administrative Agent and the Company.
Any prepayment of any Eurodollar Loan which is required under this Section
2.01(f) shall be made, together with accrued and unpaid interest and all other
amounts payable to such Lender under this Agreement with respect to such prepaid
Loan (including, without limitation, amounts payable pursuant to Section
2.01(g)), on the date stated in the notice to the Company referred to above,
which date (“Required Prepayment Date”) shall be not less than 15 days (or such
earlier date as shall be necessary to comply with the relevant law, rule or
regulation) from the date of such notice. If any Eurodollar Loan is required to
be prepaid under this Section 2.01(f), the Lenders agree that at the written
request of the Company, the Lender that has made such Eurodollar Loan shall make
a Loan of another type, as selected by the Company, that, in each case, is not
so directly affected by such Eurodollar Event on the Required Prepayment Date to
the Company in the same principal amount as the Eurodollar Loan of such Lender
being so prepaid. Any such written request by the Company for Alternate Base
Rate Loans or CD Rate Loans under this Section 2.01(f) shall be irrevocable and,
in order to be effective, must be delivered to the Administrative Agent not less
than one Business Day prior to the Required Prepayment Date.

 

(ii) Notwithstanding the foregoing, in the event the Company is required to pay
to any Lender amounts with respect to any Borrowing pursuant to Section
2.01(f)(i) other than a Discretionary Borrowing, the Company may give notice to
such Lender (with copies to the Administrative Agent) that it wishes to seek one
or more assignees (which may be one or more of the Lenders) to assume the
Commitment of such Lender and to purchase its outstanding Loans and the
Administrative Agent will use its best efforts to assist the Company in
obtaining an assignee; provided that if more than one Lender requests that the
Company pay substantially and proportionately equal additional amounts under
Section 2.01(f)(i) and the Company elects to seek an assignee to assume the
Commitments of any of such affected Lenders, the Company must seek an

 

19



--------------------------------------------------------------------------------

assignee or assignees to assume the Commitments of all of such affected Lenders.
Each Lender requesting compensation pursuant to Section 2.01(f)(i) agrees to
sell its Commitment, Loans and interest in this Agreement in accordance with
Section 13.07 to any such assignee for an amount equal to the sum of the
outstanding unpaid principal of and accrued interest on such Loans, plus all
other fees and amounts (including, without limitation, any compensation claimed
by such Lender under Section 2.01(f)(i) and Section 2.01(g)) due such Lender
hereunder calculated, in each case, to the date such Commitment, Loans and
interest are purchased. Upon such sale or prepayment, each such Lender shall
have no further Commitment or other obligation to the Company hereunder.

 

(g) Fundings and Exchange Losses. In the event of (i) any payment or prepayment
(whether authorized or required hereunder pursuant to acceleration or otherwise)
or conversion of all or a portion of any CD Rate Loan or Eurodollar Loan on a
day other than the last day of the Interest Period therefor, (ii) any failure to
make, prepay, continue or convert a Borrowing consisting of any CD Rate Loan or
Eurodollar Loan after the delivery of the Notice of Conventional Borrowing,
Interest Election Request or notice of prepayment, as the case may be, for such
CD Rate Loan or Eurodollar Loan on the applicable Borrowing Date or
continuation, conversion or prepayment date therefor, (iii) the failure of any
Loan to be made by any Lender due to any condition precedent to a Loan not being
satisfied or as a result of this Section 2.01 or due to any other action or
inaction of the Company, or (iv) the assignment of any CD Rate Loan or
Eurodollar Loan on a day other than the last day of the Interest Period therefor
as a result of a request by the Company, the Company shall pay to each affected
Lender upon its request made on or before 45 days after the occurrence of any
such event, acting through the Administrative Agent, such amount or amounts (to
the extent such amount or amounts would not be usurious under applicable law) as
may be necessary to compensate such Lender for any direct costs and losses
incurred by such Lender (including, without limitation, such amount or amounts
as will compensate it for the amount by which the rate of interest that would
have accrued on such Loan had such event not occurred, at the Eurodollar Rate or
CD Rate, as the case may be, for the period from the date of such prepayment to
the end of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
begun on the date of such failure), exceeds the rate of interest that would
accrue for such period at the interest rate which such Lender would bid, at the
beginning of such period, for deposits of a comparable amount and period from
lenders in the relevant eurodollar or domestic certificate of deposit market,
all as determined by such Lender in its good faith discretion), but otherwise
without penalty. Any such claim by a Lender for compensation shall be made
through the Administrative Agent and shall be accompanied by a certificate
signed by an officer of such Lender authorized to so act on behalf of such
Lender, setting forth in reasonable detail the computation upon which such claim
is based. The obligations of the Company under this Section 2.01(g) shall
survive the termination of this Agreement.

 

20



--------------------------------------------------------------------------------

(h) Increased Costs - Taxes, Reserve Requirements, Etc.

 

(i) The Company for and on behalf of each Lender (including without limitation
the Issuing Lender) shall pay or cause to be paid directly to the appropriate
governmental authority or shall reimburse or compensate each Lender upon demand
by such Lender in good faith, acting through the Administrative Agent, for all
costs incurred, losses suffered or payments made, as determined by such Lender,
by reason of any and all present or future Taxes (including, without limitation,
any interest equalization tax or any similar tax on the acquisition of debt
obligations), whether or not such Taxes were correctly or legally asserted, on
or with regard to any aspect of the transactions with respect to this Agreement,
the Loans and the Letters of Credit (except for (i) Excluded Taxes and (ii)
Indemnified Taxes or Other Taxes paid pursuant to Section 2.01(h)(ii), Section
2.02 or Section 2.03).

 

(ii) The Company shall pay immediately upon demand by any Lender (including
without limitation the Issuing Lender), acting through the Administrative Agent,
any Other Taxes in connection with any Loans, Letters of Credit or this
Agreement or in connection with the enforcement hereof or thereof; provided that
the Company shall not be required to pay any such Other Taxes on behalf of any
Lender that (i) becomes a party to this Agreement by assignment pursuant to
Section 13.07 or (ii) designates a new Lending Office, in each case to the
extent such Other Taxes are imposed at the time such Lender becomes a party to
this Agreement or designates a new Lending Office in an amount greater than the
amount the assignor or such Lender was entitled to at the time of the assignment
or designation.

 

(iii) If any Lender or the Administrative Agent receives a refund in respect of
Taxes for which such Lender or the Administrative Agent has received payment
from the Company hereunder, it shall promptly notify the Company of such refund
and shall, within 30 days after receipt of such refund, if no Event of Default
has occurred, repay such refund to the Company with interest if any interest is
received thereon by such Lender or the Administrative Agent; provided, that if
an Event of Default has occurred and is continuing, such refund shall be applied
to the outstanding Loans or paid to the Company once such Event of Default no
longer exists; provided further, that the Company, upon the request of such
Lender or the Administrative Agent, agrees to return such refund (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund.

 

(iv) (A) The Company shall reimburse or compensate each Lender upon demand by
such Lender, acting through the Administrative Agent, for all costs incurred,
losses suffered or payments made in connection with any CD Rate Loans,
Eurodollar Loans, or any part thereof which costs, losses or payments are a
result of any future reserve, special deposit or similar requirement against
assets of, liabilities of, deposits with or for the account of, or Loans by such
Lender imposed on such Lender, its foreign lending branch, or the interbank
eurodollar market by any regulatory authority, central bank or other
governmental authority, whether or not having the force of law, including,
without limitation, Regulation D.

 

21



--------------------------------------------------------------------------------

(B) If as a result of (y) the introduction of or any change in or in the
interpretation or administration of any law or regulation after the date hereof
or (z) the compliance with any request made after the date hereof from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Loans, or issuing Letters of Credit or
acquiring or holding participations in Letters of Credit, for which such Lender
shall not have been reimbursed pursuant to the provisions of clause (A) above
(other than any such increase in costs resulting from Taxes, as to which
Sections 2.01(h)(i)-(ii) and 2.02 shall govern), then the Company shall from
time to time, upon demand by such Lender, acting through the Administrative
Agent, pay to such Lender additional amounts sufficient to indemnify such Lender
against the full amount of such increased cost.

 

(C) Any Lender claiming reimbursement or compensation under this Section
2.01(h)(iv) shall make its demand on or before 45 days after the end of each
Interest Period during which any such cost is incurred, loss is suffered or
payment is made and shall provide the Administrative Agent, which in turn shall
provide the Company, with a written statement in reasonable detail the
calculation of the amount and basis of its request, which statement, subject to
Section 2.01(i), shall be conclusive absent manifest error; provided that in the
event any reimbursement or compensation demanded by a Lender under this Section
2.01(h) is a result of reserves actually maintained pursuant to the requirements
imposed by Regulation D with respect to “Eurocurrency liabilities” (as defined
or within the meaning of such Regulation), such demand shall be accompanied by a
statement of such Lender in the form of Exhibit 2.01(h)(iv) attached hereto,
which statement shall be conclusive and binding on the Company, subject to
Section 2.01(i), except in the case of manifest error. No Lender may request
reimbursement or compensation under this Section 2.01(h)(iv) for any period
prior to the period for which demand has been made in accordance with the
foregoing sentence. In preparing any statement delivered under this Section
2.01(h)(iv), such Lender may employ such assumptions and allocation of costs and
expenses as it shall in good faith deem reasonable and may be determined by any
reasonable averaging and attribution method. So long as any notice requirement
provided for herein has been satisfied, any decision by the Administrative Agent
or any Lender not to require payment of any interest, cost or other amount
payable under this Section 2.01(h)(iv), or to calculate any amount payable by a
particular method, on any occasion, shall in no way limit or be deemed a waiver
of the Administrative Agent’s or such Lender’s right to require full payment of
any interest, cost or other amount payable hereunder, or to calculate any amount
payable by another method, on any other or subsequent occasion for a subsequent
Interest Period.

 

(v) If any Lender shall have determined in good faith that any applicable law,
rule, regulation or guideline regarding capital adequacy (each, a “Capital
Adequacy Pronouncement”) adopted after the date hereof, or any change after the
date hereof in any Capital Adequacy Pronouncement now or hereafter in effect, or
any change after the date hereof in the interpretation or administration of any
Capital Adequacy Pronouncement now or hereafter in effect by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or

 

22



--------------------------------------------------------------------------------

compliance by any Lender (or any Lending Office of such Lender) with any request
or directive regarding capital adequacy (whether or not having the force of law)
made after the date hereof of any such governmental authority, central bank or
comparable agency has the effect of reducing the rate of return on such Lender’s
capital or the capital of any Person controlling such Lender as a consequence of
its obligations hereunder to a level below that which such Lender would have
achieved as a consequence of its obligations hereunder but for such adoption,
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy) by an amount deemed in good faith by such Lender to
be material, then from time to time, upon notice by the Lender requesting
(through the Administrative Agent) compensation, under this Section 2.01(h)(v)
within 90 days after such Lender has obtained knowledge of such event, the
Company shall pay to the Administrative Agent for the account of such Lender
such additional amount or amounts as will compensate such Lender for such
reduction. Any such claim by a Lender for compensation shall be made through the
Administrative Agent and shall be accompanied by a certificate signed by an
officer of such Lender authorized to so act on behalf of such Lender setting
forth in reasonable detail the calculation upon which such claim is based.

 

(vi) Notwithstanding the foregoing, in the event the Company is required to pay
to any Lender amounts pursuant to Section 2.01(h)(i)-(ii), 2.01(h)(iv)-(v) or
Section 2.02, the Company may give notice to such Lender (with copies to the
Administrative Agent) that it wishes to seek one or more assignees (which may be
one or more of the Lenders) to assume the Commitment of such Lender and to
purchase its outstanding Loans and participations in Letters of Credit and the
Administrative Agent will use its best efforts to assist the Company in
obtaining an assignee; provided that if more than one Lender requests that the
Company pay substantially and proportionately equal additional amounts under
Section 2.01(h) or Section 2.02 and the Company elects to seek an assignee to
assume the Commitments of any of such affected Lenders, the Company must seek an
assignee or assignees to assume the Commitments of all of such affected Lenders.
Each Lender requesting compensation pursuant to Section 2.01(h)(i), Section
2.01(h)(ii), Section 2.01(h)(iv), Section 2.01(h)(v) or Section 2.02 agrees to
sell its Commitment, its outstanding Loans and participations in Letters of
Credit and interest in this Agreement in accordance with Section 13.07 to any
such assignee for an amount equal to the sum of the outstanding unpaid principal
of and accrued interest on such Loans, plus all other fees and amounts
(including, without limitation, any compensation claimed by such Lender under
Section 2.01(g) or Section 2.02) due such Lender hereunder calculated, in each
case, to the date such Commitment, Loans and interest are purchased. Upon such
sale or prepayment, each such Lender shall have no further Commitment or other
obligation to the Company hereunder.

 

(vii) Any Lender claiming any amounts pursuant to this Section 2.01(h) or
Section 2.02 shall use its reasonable good faith efforts (consistent with its
internal policies and legal and regulatory restrictions) to avoid or minimize
the payment by the Company of any amounts under this Section 2.01(h) or Section
2.02, including changing the jurisdiction of its Lending Office; provided that
no such change or action shall be required to be made or taken if, in the
reasonable judgment of such Lender, such change would be materially
disadvantageous to such Lender.

 

23



--------------------------------------------------------------------------------

(viii) The aggregate amount payable, reimbursable or compensable by the Company
to or for the account of a Lender under this Section 2.01(h) shall not include
any cost covered by the amount received by such Lender from the Company through
the Administrative Agent in connection with the calculation of the CD Rate. The
Company agrees to indemnify and hold the Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in the payment or omission to pay such amounts. The obligations
of the Company under this Section 2.01(h) created in accordance with this
Section 2.01(h) shall survive the termination of the Commitments and/or this
Agreement.

 

(i) Calculation Errors. Each calculation by the Administrative Agent or any
Lender with respect to amounts owing or to be owing by the Company pursuant to
this Agreement or any Loan or Letter of Credit shall be conclusive except in the
case of error. In the event the Administrative Agent determines in good faith
within a reasonable time that any such error shall have occurred in connection
with the determination of the applicable interest rate for any Loan or Letter of
Credit which results in the Company paying either more or less than the amount
which would have been due and payable but for such error, then (i) any Lender
that received an overpayment shall promptly refund such overpayment to the
Company and (ii) if any Lender received an underpayment, the Company shall
promptly pay to such Lender the amount of such underpayment. In the event it is
determined within a reasonable time that any Lender, acting through the
Administrative Agent, has miscalculated any amount for which it has demanded
reimbursement or compensation from the Company in respect of amounts owing by
the Company other than interest which results in the Company paying more or less
than the amount which would have been due and payable but for such error, such
Lender or the Company, as the case may be, shall promptly refund or pay, as the
case may be, to the other the full amount of such overpayment or underpayment.
In the event it is determined within a reasonable time that the Company has
miscalculated the Commitment Fees due under Section 4.03, which results in the
Company paying more or less than the amount which would have been due and
payable but for such error, (x) any Lender that received an overpayment shall
promptly refund such overpayment to the Company and (y) if any Lender received
an underpayment, the Company shall promptly pay to such Lender the amount of
such underpayment. Any party making a request for payment pursuant to this
Section 2.01(i) shall provide with such request a statement in reasonable detail
showing the calculation of the amount requested.

 

SECTION 2.02. Setoff, Counterclaims and Taxes. All payments (whether of
principal, interest, fees, reimbursements or otherwise) under this Agreement
shall be made by the Company without setoff or counterclaim and shall be made
free and clear of and without deduction (except as specifically provided in
Section 2.03) for any Taxes now or hereafter imposed, other than for Excluded
Taxes. Except as specifically provided in Section 2.03, if the Company shall be
required by applicable law to deduct or withhold from any such payment any such
Taxes (other than Excluded Taxes), then the Company shall (i) notwithstanding
anything to the contrary in this Agreement, deduct or withhold an amount equal
to such Tax from the amounts payable under this Agreement, (ii) make such Tax
payment as so required to the relevant governmental authority in accordance with
applicable law, and (iii) provided that such Lender has complied with

 

24



--------------------------------------------------------------------------------

the requirements of Section 2.03, pay to the Administrative Agent for the
account of such Lender, on the date of each such payment, such additional amount
as may be necessary in order that the net amount received by such Lender after
such deduction or withholding (including any deduction or withholding applicable
to additional amounts payable under this Section 2.02) shall equal the amount
which would have been received if such deduction or withholding were not
required. The Company shall confirm that all applicable Taxes (other than
Excluded Taxes), if any, imposed on this Agreement or transactions hereunder
shall have been properly and legally paid by it to the appropriate taxing
authorities by sending official Tax receipts or notarized copies of such
receipts to the Administrative Agent within 30 calendar days after payment of
any applicable Tax, to the extent such receipts are issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. Upon request of any Lender, the Administrative Agent shall
forward to such Lender a copy of such official receipt or a copy of such
notarized copy of such receipt or other written proof of payment.

 

SECTION 2.03. Withholding Tax Exemption.

 

(a) To the extent not previously delivered, at least five Business Days prior to
the first date on which interest or fees are payable hereunder to the Lenders in
the case of each Lender that is listed on the signature pages of this Agreement,
and on the later of such date and the date of the assignment pursuant to Section
13.07 pursuant to which it becomes a Lender in the case of each other Lender,
and from time to time thereafter as reasonably requested in writing by the
Company (but only so long thereafter as such Lender remains lawfully able to do
so):

 

(i) each Lender that is a “United States person” that is not a “domestic”
corporation (as such terms are defined in Section 7701(a)(30) of the Code) shall
provide each of the Administrative Agent and the Company with an original
Internal Revenue Service Form W-9, or any successor or other form prescribed by
the Internal Revenue Service, properly completed and duly executed under
penalties of perjury; and

 

(ii) each Lender that is a Foreign Lender shall provide each of the
Administrative Agent and the Company with either:

 

(A) an original Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, properly completed and duly executed under penalties of perjury,
certifying that such Lender is exempt or entitled to a zero (0) rate of United
States withholding tax on payments pursuant to this Agreement, or

 

(B) a certificate, duly executed under penalties of perjury, that it is not (I)
a “bank” (within the meaning of Section 881(c)(3)(A)of the Code), (II) a
“ten-percent shareholder” (within the meaning of Section 871(h)(3)(B) of the
Code) of the Company, or (III) a “controlled foreign corporation” related to the
Company (within the meaning of Section

 

25



--------------------------------------------------------------------------------

864(d)(4) of the Code), and an original Internal Revenue Service Form W-8BEN or
Form W-8IMY, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, properly completed and duly executed under penalties
of perjury, certifying that such Lender is exempt from United States withholding
tax on payments pursuant to this Agreement.

 

(b) Each Lender shall deliver such new forms and documents prescribed by the
Internal Revenue Service upon the expiration or obsolescence of any previously
delivered forms or other documents referred to in Section 2.03(a), or after the
occurrence of any event requiring a change in the most recent forms or other
documents delivered by such Lender. Such Lender shall promptly provide written
notice to each of the Administrative Agent and the Company at any time it
determines that it is no longer in a position to provide any previously
delivered form or other document (or any other form of certification adopted by
the Internal Revenue Service for such purpose).

 

(c) In no event will any withholding by the Company on any interest payable to
any Lender as contemplated by this Section 2.03 give rise to a Default under
Section 10.01 with respect to payments of interest.

 

SECTION 2.04. Discretionary Loans.

 

(a) Each Lender may, in its sole discretion and on terms and conditions
satisfactory to it and the Company that are not inconsistent with the provisions
of this Agreement, make additional Loans to the Company under its Commitment in
Dollars, on any one or more Business Days on or after the date hereof and prior
to the Termination Date (“Discretionary Loans”), which Loans will be payable to
the appropriate Lender upon such terms and conditions; provided, however, that
the Company will not permit to remain outstanding any Discretionary Loans from
any Lender, and no Lender will make any Discretionary Loans to the Company, if
the aggregate principal amount of the Discretionary Loans and Conventional Loans
payable to such Lender, together with such Lender’s LC Exposure at such time,
exceeds such Lender’s Commitment. Should any Discretionary Loan be outstanding
from any Lender on a date on which a Conventional Borrowing is to be made, such
Conventional Borrowing shall be made available only if the Company has paid or
shall simultaneously with the making of such Conventional Loan pay such portions
of Discretionary Loans (including, without limitation, the payment of the amount
of any losses payable pursuant to Section 2.01(g) actually incurred by such
Lender as a result of such prepayment) as shall be necessary to make available a
portion of each Lender’s Commitment at least equal to such Lender’s share of
such Conventional Borrowing. No Discretionary Loan shall have a maturity, final
payment date or interest period that extends beyond the Termination Date. Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness to such Lender resulting from each
Discretionary Loan made by such Lender. The entries made in the accounts
maintained pursuant to this Section 2.04(a) shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of any Lender to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Company to repay

 

26



--------------------------------------------------------------------------------

the Discretionary Loans in accordance with their terms. The Company hereby
unconditionally promises to pay to each Lender the then unpaid principal amount
of each Discretionary Loan made by such Lender on the earlier of the Termination
Date and the date on which such principal amount is due pursuant to the terms of
such Discretionary Loan.

 

(b) Promptly upon written request of the Administrative Agent, each Lender will
certify in writing the Borrowing Date, principal amount and maturity date of any
Discretionary Loans made during any period for which the Commitment Fee under
Section 4.03 is to be calculated. The Company agrees to certify to the
Administrative Agent on or before each Quarterly Date the Borrowing Date,
principal amount, maturity date and lending Lender for all Discretionary Loans
made during any period for which the Commitment Fee under Section 4.03 is to be
calculated.

 

SECTION 2.05. Interest Election. (a) Each Conventional Borrowing initially shall
be of the type specified in the applicable Notice of Conventional Borrowing and,
in the case of a Conventional Borrowing consisting of CD Rate Loans or,
Eurodollar Loans shall have an initial Interest Period as specified in such
Notice of Conventional Borrowing. Thereafter, the Company may elect to convert
such Conventional Borrowing to a different type or to continue such Conventional
Borrowing and, in the case of a Conventional Borrowing consisting of CD Rate
Loans or, Eurodollar Loans, may elect Interest Periods therefor, all as provided
in this Section 2.05. The Company may elect different options with respect to
different portions of the affected Conventional Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Conventional Borrowing, and the Loans comprising each such
portion shall be considered a separate Conventional Borrowing. This Section 2.05
shall not apply to Discretionary Borrowings.

 

(b) To make an election pursuant to this Section 2.05, the Company shall notify
the Administrative Agent of such election by telephone by the time that a notice
of borrowing would be required under the applicable provisions of Section 2.01
if the Company were requesting the advancement of new funds of the same type
resulting from such election to be made on the effective date of such election.
Each such telephonic election shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Company.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

27



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) in the case of a Conventional Borrowing, whether the resulting Borrowing
is to be an Alternate Base Rate Loan, a Federal Funds Rate Loan, a CD Rate Loan
or a Eurodollar Loan; and

 

(iv) if the resulting Borrowing is a CD Rate Loan or a Eurodollar Loan, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a CD Rate Loan or a Eurodollar
Loan but does not specify an Interest Period, or if the Company fails to deliver
a timely Interest Election Request with respect to such a Borrowing prior to the
end of the Interest Period applicable thereto, then, unless in the case or such
failure to deliver and Interest Rate Election the applicable Loans are repaid,
the Company shall be deemed to have selected the shortest possible Interest
Period.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) Notwithstanding any contrary provision hereof, if an Event of Default exists
and the Administrative Agent, at the request of the Majority Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Conventional Borrowing may be converted to or continued as a
Eurodollar Loan and (ii) unless repaid, each Eurodollar Loan shall be converted
to an Alternate Base Rate Loan at the end of the Interest Period applicable
thereto. The foregoing is without prejudice to the other rights and remedies
available hereunder upon an Event of Default.

 

SECTION 2.06. Obligations Several, Not Joint. The obligations of the Lenders
hereunder are several and not joint. The failure of any Lender to make the Loan
to be made by it as part of any borrowing shall not relieve any other Lender of
its obligation to make its Loan on the date of such borrowing, and no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any borrowing.

 

SECTION 2.07. Replacement of Lenders. If any Lender requests compensation under
Section 2.03, or if the Company is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.02, or if any Lender defaults in its obligation to fund Loans or issue
Letters of Credit hereunder, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 13.07), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a

 

28



--------------------------------------------------------------------------------

Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld and (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee or the Company. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

 

SECTION 2.08. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Additional
Letters of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Lender, at any time and from time to time
prior to the date five Business Days prior to the Termination Date. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company to, or entered into by the Company with, any
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of an Additional Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Lender) to the Issuing Lender and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of
an Additional Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, the Company also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for an Additional
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $50,000,000 and (ii) the sum of (I) the outstanding
aggregate principal amount of all Loans and (II) the LC Exposure shall not
exceed the aggregate Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
earlier of (i) close of business on the date that is five Business Days prior to
the Termination Date and (ii) the first anniversary of the date of the issuance
(or the most recent extension or renewal) of such Letter of Credit. It is
understood that any Letter of Credit may provide for the renewal thereof for
additional periods, which shall in no event extend beyond the date referred to
in clause (i) above.

 

29



--------------------------------------------------------------------------------

(d) Participations. On the date hereof, without further action by any party
hereto, the Issuing Lender shall be deemed to have granted to each Lender, and
each Lender shall be deemed to have acquired from the Issuing Lender, a
participation in each Existing Letter of Credit equal to such Lender’s
Applicable Percentage of (i) the aggregate amount available to be drawn
thereunder and (ii) the aggregate unpaid amount of any outstanding reimbursement
obligations in respect thereof. Such participations shall be on all the same
terms and conditions as participations granted in Additional Letters of Credit
under the immediately succeeding sentence. By the issuance of an Additional
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Lender or the
Lenders, the Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Lender, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Lender and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than (i) 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or (ii) if
such notice has not been received by the Company prior to 10:00 a.m., New York
City time, on the date that such LC Disbursement is made, then not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Company receives such notice; provided that, if such LC
Disbursement is not less than the minimum borrowing amount, the Company may,
subject to the conditions to borrowing set forth herein, request that such
payment be financed with an Alternate Base Rate Loan or Federal Funds Rate Loan
in an equivalent amount and, to the extent so financed, the Company’s obligation
to make such payment shall be discharged and replaced by the resulting Alternate
Base Rate Loan or Federal Funds Rate Loan. If the Company fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the LC Disbursement not reimbursed by the Company, in
the same manner as provided in Section 2.01 with respect to Loans made by such
Lender (and Section 2.01 shall apply,

 

30



--------------------------------------------------------------------------------

mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Lender or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement (other than
the funding of Alternate Base Rate Loans or Federal Funds Rate Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders, the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, at its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

31



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, (i)
at the Alternate Base Rate until the date on which the Company is obligated to
reimburse the Issuing Bank for such LC Disbursement pursuant to Section 2.08(e),
and (ii) at the Default Rate thereafter. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Lender, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse any Issuing Lender shall be for the account of such
Lender to the extent of such payment.

 

(i) Replacement of the Issuing Lender, Indemnity. The Issuing Lender may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender. From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of the replaced Issuing Lender
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Lender” shall be deemed to refer
to such successor or to any previous Issuing Lender, or to such successor and
all previous Issuing Lenders, as the context shall require. After the
replacement of the Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit. The Lenders agree to indemnify each Issuing Lender
(to the extent not reimbursed by the Company), ratably according to the
respective amounts of the LC Exposure then held by each of them (or if no LC
Exposure is at the time outstanding, ratably according to the respective amount
of their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Issuing Lender in its capacity as such in any way
relating to or arising out of this Agreement, or any action taken or omitted by
the

 

32



--------------------------------------------------------------------------------

Administrative Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Lender’s gross negligence or wilful misconduct.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in Section 10.10 or
10.11. Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Company under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.

 

SECTION 2.09. Evidence of Debt. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and the Company.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 13.07) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

33



--------------------------------------------------------------------------------

ARTICLE III

 

Optional and Required Prepayments;

Interest Payment Date and Commitment Reduction Date Payments; Other Payments

 

SECTION 3.01. Optional Prepayments. Loans may be prepaid in whole or from time
to time in part at the option of the Company on any Business Day, without
premium or penalty, notwithstanding that such Business Day is not an Interest
Payment Date; provided that:

 

(a) losses, if any, incurred by any Lender under Section 2.01(g) shall be
payable with respect to each such prepayment of any such CD Rate Loan or
Eurodollar Loan; and

 

(b) all partial prepayments shall be in an aggregate principal amount of at
least $2,000,000 and an integral multiple of $100,000; and

 

(c) the Company shall give the Administrative Agent not less than one full
Business Day’s prior oral or written notice of each prepayment of any Eurodollar
Loans or CD Rate Loans, or any portion thereof, and notice to the Administrative
Agent not less than 10:00 a.m. (New York, New York time) on the same day of the
prepayment of Federal Funds Rate Loans or Alternate Base Rate Loans, or any
portion thereof, proposed to be made pursuant to this Section 3.01, specifying
the aggregate principal amount to be prepaid and the prepayment date; provided,
however, that with respect to each oral notice of a prepayment, the Company
shall deliver promptly to the Administrative Agent a confirmatory written notice
of such proposed prepayment. The Administrative Agent shall promptly notify the
Lenders of the principal amount to be prepaid and the prepayment date. Notice of
such prepayment shall be irrevocable and having been given as aforesaid, the
principal amount specified in such notice, together with accrued and unpaid
interest thereon to the date of prepayment, shall become due and payable on such
prepayment date, and the provisions of Section 2.01(g) shall be applicable. The
Company shall have no optional right to prepay the principal amount of any
Revolving Credit Loan other than as provided in this Section 3.01.

 

SECTION 3.02. Required Prepayments.

 

(a) If the Company shall reduce or terminate the respective Commitments of the
Lenders pursuant to Section 4.01, it will prepay to each Lender on the effective
date of any such reduction or termination:

 

(i) in the case of a reduction of the Commitments, that part of such unpaid
principal amount outstanding of the Conventional Loans and the Discretionary
Loans held by such Lender that exceeds the amount of the Commitment of such
Lender immediately after such reduction, and

 

(ii) in the case of termination of the Commitments, the entire unpaid principal
amount of the Conventional Loans and the Discretionary Loans; together, in each
case, with accrued and unpaid interest on the amount being so prepaid and all
other amounts accrued and owing under this Agreement on such date.

 

34



--------------------------------------------------------------------------------

(b) If on any Borrowing Date the principal amount outstanding on Loans (when
taken together with the LC Exposure of the relevant Lender) made to the Company
by any Lender shall exceed the Commitment of such Lender, the Company shall
promptly pay to such Lender an amount equal to such excess, together with
accrued and unpaid interest on the amount so prepaid and all other amounts
accrued and owing under this Agreement on such date.

 

(c) Notwithstanding the foregoing, in the event any prepayment required by
Section 3.02(a) or Section 3.02(b) with respect to any Revolving Credit Loan
would become due on a date that is not an Interest Payment Date and as a result
thereof the Company would incur liabilities under Section 2.01(g), the Company
shall make such prepayment to the Administrative Agent on the due date;
provided, however, that, if the Company so elects, interest shall continue to
accrue on any Loan so prepaid and shall be paid by the Company to the
Administrative Agent on the applicable Interest Payment Date. So long as no
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall hold the proceeds of such prepayment for the benefit
of the Lenders, in an interest bearing account, until such time as such proceeds
can be applied towards payment of the Revolving Credit Loans in accordance with
the provisions of this Agreement without resulting in any liability to the
Company under Section 2.01(g). All interest which may accrue on such amounts so
held in escrow shall be held by the Administrative Agent for the benefit of the
Company.

 

(d) All prepayments made pursuant to the provisions of this Section 3.02 shall
be applied, in the case of Conventional Loans, first, towards payment of all
Federal Funds Rate Loans and Alternate Base Rate Loans, as the Company directs,
and secondly, and subject to the provisions of Section 2.01(g), towards payment
of the appropriate amount of CD Rate Loans and Eurodollar Loans, as the Company
directs. The Company shall have no right to reborrow any amount prepaid under
Section 3.02(a).

 

SECTION 3.03. Place, etc. of Payments and Prepayments. All payments and
prepayments made in accordance with the provisions of this Agreement (other than
with respect to Discretionary Loans) in respect of the Commitment Fees and the
Administrative Agent’s fee and of principal of and interest on the Revolving
Credit Loans and of LC Disbursements and interest thereon shall be made to the
Administrative Agent in Dollars at its office at 270 Park Avenue, New York, New
York 10017, in immediately available funds for the accounts of the Lenders. The
Administrative Agent will promptly distribute to the Lenders, in accordance with
each Lender’s Prepayment Pro Rata Share as to all Loans other than Discretionary
Loans, in immediately available funds, the amount of principal, interest, LC
Disbursements, Commitment Fees and LC Participation Fees received by the
Administrative Agent for the account of the Lenders; provided that if interest
shall accrue on any Revolving Credit Loan at a rate different from the rate
applicable to any other Revolving Credit Loan, payment and distribution of
interest shall be based on the respective accrual rates applicable to such
Revolving Credit Loans. Any payment to the Administrative Agent for the account
of a Lender under this

 

35



--------------------------------------------------------------------------------

Agreement shall constitute payment by the Company to such Lender of the amounts
so paid to the Administrative Agent, and any Revolving Credit Loans or portions
thereof so paid shall not be considered outstanding for any purpose after the
date of such payment to the Administrative Agent.

 

ARTICLE IV

 

Reduction of Commitments; Fees

 

SECTION 4.01. Optional Reduction or Termination of Commitments. The Company may
at any time or from time to time reduce ratably in proportion to their
respective Commitments or terminate in whole, the respective Commitments of the
Lenders hereunder by giving not less than three full Business Days’ prior
written notice to such effect to the Administrative Agent; provided that any
partial reduction shall be in an aggregate amount of not less than $3,000,000
and an integral multiple of $250,000; provided further that the Commitments may
not be reduced to an amount less than the aggregate principal amount of
Conventional Loans, Discretionary Loans and LC Exposure outstanding at such
time, unless simultaneously therewith the Company shall make a prepayment in
accordance with Section 3.02(a) hereof. The Administrative Agent shall promptly
notify each Lender of its proportionate share of and of the date of each such
reduction. After each such reduction, the Commitment Fees owing to each Lender
shall be calculated upon the Commitment of such Lender as so reduced. In the
event of acceleration of the maturity date of any Revolving Credit Loan, the
Commitments hereunder of the Lenders shall thereupon automatically terminate
without notice. Each such reduction or any termination of the Commitments
hereunder shall be irrevocable.

 

SECTION 4.02. Termination of Commitments. The Commitment of each Lender shall
automatically terminate on the Termination Date.

 

SECTION 4.03. Commitment Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender, in Dollars, commitment fees
(“Commitment Fees”), computed on a daily basis of a year of 365 or 366 days, as
the case may be, from the effective date of this Agreement pursuant to Section
13.08 to and including the Termination Date at a rate per annum equal to the
applicable Commitment Fee Rate from time to time in effect on the daily average
unused amount of the Commitment of such Lender (taking into account all
Conventional Loans and Discretionary Loans of such Lender outstanding on the
dates covered by such calculation). Each such Commitment Fee shall be payable on
or before the 15th day following each Quarterly Date and on the Termination Date
or on such earlier date as the Commitment of such Lender shall terminate
pursuant to the terms of this Agreement.

 

(b) For purposes of computing Commitment Fees with respect to Commitments, a
Commitment of a Lender shall be deemed to be used to the extent of the LC
Exposure of such Lender.

 

36



--------------------------------------------------------------------------------

SECTION 4.04. LC Participation Fees. The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at the Margin Percentage used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the date on which such Lender ceases to have any LC Exposure, and (ii)
to the Issuing Lender a fronting fee, which shall accrue at the rate or rates
per annum separately agreed upon by the Company and the Issuing Lender on the
average daily stated amount of the Letters of Credit issued by the Issuing
Lender during the period from and including the Closing Date to but excluding
the date on which there ceases to be any LC Exposure, as well as the Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable on or before the fifteenth
day following each Quarterly Date and on the Termination Date or on such earlier
date as the Commitments shall terminate pursuant to the terms of this Agreement;
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Lender
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

SECTION 4.05 Administrative Agent’s Fee. Until payment in full of the Loans and
termination of the Commitments, the Company agrees to pay to the Administrative
Agent, for its own account, the annual administration fee provided for in the
fee letter executed by them.

 

ARTICLE V

 

Application of Proceeds

 

The Company agrees that the proceeds of the Revolving Credit Loans and
Discretionary Loans hereunder shall be used by the Company only to refinance
other borrowings of the Company and for general corporate purposes of the
Company and its Subsidiaries. The Letters of Credit will be used for general
corporate purposes.

 

ARTICLE VI

 

Representations and Warranties

 

The Company represents and warrants that:

 

SECTION 6.01. Organization; Qualification; Subsidiaries. The Company and each
Subsidiary (i) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, (ii) has the
corporate or

 

37



--------------------------------------------------------------------------------

organizational power to own its properties and to carry on its business as now
conducted, and (iii) is duly qualified to do business and is in good standing in
every jurisdiction where failure to be duly qualified would have a Material
Adverse Effect. Attached hereto as Exhibit 6.01 is a correct and complete list
setting forth, as of the date of this Agreement: (A) the name of each
Subsidiary, (B) the Company’s and its Subsidiaries’ aggregate percentage
interest in such Subsidiary, and (C) whether such Subsidiary is a Restricted or
Unrestricted Subsidiary. All shares of capital stock of Restricted Subsidiaries
owned by the Company or any Restricted Subsidiary are owned thereby free and
clear of all Liens.

 

SECTION 6.02. Financial Statements. The Company has furnished (either in hard
copy or electronically) each Lender with the consolidated financial statements
for the Company and its Subsidiaries as at and for its fiscal year ended
December 31, 2003, accompanied by the opinion of Deloitte & Touche, and
quarterly consolidated financial statements as at and for the period ended March
31, 2004. Such statements have been prepared in conformity with GAAP
consistently applied throughout the period involved, except as may be explained
in such opinion and except, in the case of interim statements, for year-end
audit adjustments and the absence of footnotes. Such statements fairly present
in all material respects the financial condition of the Company and its
Subsidiaries on a consolidated basis and the results of its and their operations
as at the dates and for the periods indicated. There has been no material
adverse change in the financial condition or the business or properties of the
Company and its Subsidiaries on a consolidated basis since December 31, 2003.

 

SECTION 6.03. Actions Pending. Except as disclosed in Exhibit 6.03 attached
hereto, there is no action, suit or proceeding pending or, to the knowledge of
the Company, threatened against the Company or any Subsidiary before any court
or administrative agency or other governmental authority which could reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

SECTION 6.04. Default. Neither the Company nor any Subsidiary is (i) in default
under the provisions of any instrument evidencing any Debt or any other
liability, contingent or otherwise, or of any agreement relating thereto or (ii)
in default under or in violation of any order, writ, injunction or decree of any
court, or in default under or in violation of any order, regulation or demand of
any governmental instrumentality, other than for such defaults or violations
under clauses (i) and (ii) above which taken in the aggregate do not have a
Material Adverse Effect.

 

SECTION 6.05. Title to Assets; Licenses; Intellectual Property. (a) Except as
would not have a Material Adverse Effect, the Company and each Restricted
Subsidiary have good and marketable title to their respective assets, subject to
no Liens except Permitted Liens.

 

(b) Each of the Company and the Restricted Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents, licenses and other
intellectual property material to the business of the Company and the Restricted
Subsidiaries, taken as a whole, and the use thereof by the Company and the
Restricted

 

38



--------------------------------------------------------------------------------

Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 6.06. Payment of Taxes. The Company and each Subsidiary have filed all
Federal and material state income and franchise tax returns, or extensions
therefor, which, to the knowledge of the officers thereof, are required to be
filed and have paid all material taxes shown on said returns and all material
assessments which are due (other than those the amount or validity of which are
currently being contested in good faith by appropriate proceedings). The Company
and its officers know of no claims by any governmental authority for any unpaid
taxes which claims in the aggregate could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.07. Conflicting or Adverse Agreements or Restrictions. Neither the
Company nor any Subsidiary is a party to any contract or agreement or subject to
any restriction which has a Material Adverse Effect. Neither the execution nor
delivery of this Agreement nor compliance with the terms and provisions hereof
or of any instruments required hereby will be contrary to the provisions of, or
constitute a default under, (i) the charter or by-laws of the Company or any
Subsidiary or (ii) any law or any regulation, order, writ, injunction or decree
of any court or governmental authority or any material agreement to which the
Company or any Subsidiary is a party or by which it is bound or to which it is
subject, except for such noncompliance or defaults referred to in this clause
(ii) which, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 6.08. Purpose of Loans. Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock. This
Agreement and the transactions contemplated hereby comply in all respects with
Regulations U, T and X of the Board of Governors of the Federal Reserve System.
Neither the Company nor any agent acting on its behalf has taken any action
which might cause this Agreement to violate Regulations U, T or X or to violate
the Securities Exchange Act of 1934, in each case as in effect now or as the
same may hereafter be in effect on the date of any Loan.

 

SECTION 6.09. Authority; Validity. The Company has the corporate power and
authority to make and carry out this Agreement and the transactions contemplated
herein, to make the borrowings provided for herein and to perform its
obligations hereunder; and all such action has been duly authorized by all
necessary corporate proceedings on its part. This Agreement has been duly and
validly executed and delivered by the Company and constitutes a valid and
legally binding agreement of the Company, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights and general principles of equity.

 

SECTION 6.10. Consents or Approvals. No order, consent, approval, license,
authorization or validation of any governmental authority and no registration or

 

39



--------------------------------------------------------------------------------

filing with or notice to any governmental authority is necessary to authorize or
permit, or is required in connection with, the execution and delivery of this
Agreement, the making of borrowings pursuant hereto or the performance of the
obligations of the Company hereunder.

 

SECTION 6.11. Compliance with Law. Neither the Company nor any of its
Subsidiaries are in violation of any Federal, state or local laws or orders
affecting the Company or any Subsidiary or any of their businesses and
operations which taken alone, or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any Subsidiary has
failed to obtain any license, permit, franchise, consent or authorization of any
governmental authority necessary to the ownership of its properties or the
operation of its business, which failure could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.12. ERISA. The Company and its Subsidiaries are in compliance in all
material respects with the applicable provisions of ERISA. Neither the Company
nor any Subsidiary, taken individually or in the aggregate, is obligated to pay
any material accumulated funding deficiency within the meaning of ERISA or
Section 4971 of the Internal Revenue Code of 1986, as amended, or is obligated
to pay any material liability to the Pension Benefit Guaranty Corporation
established under ERISA, or any successor thereto under ERISA (the “PBGC”)
(other than the payment of premiums to the PBGC as required by ERISA), in
connection with any Plan.

 

SECTION 6.13. Investment Company Act. Neither the Company nor any Subsidiary (i)
is an investment company as that term is defined in the Investment Company Act
of 1940, as amended, (ii) directly or indirectly controls or is controlled by a
company which is an investment company as that term is defined in the Investment
Company Act of 1940, as amended, or (iii) is otherwise subject to regulation
under the Investment Company Act of 1940, as amended.

 

SECTION 6.14. Disclosure. All material information furnished by or on behalf of
the Company in writing to the Administrative Agent or any Lender pursuant to the
terms of this Agreement after the date hereof and concerning the historical
operations of the Company, will not, when made, include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they are made, not
materially misleading.

 

ARTICLE VII

 

Conditions

 

SECTION 7.01. Conditions Precedent to the Initial Extension of Credit. The
obligation of the Lenders to fund the initial Borrowing or Discretionary
Borrowing after the date of this Agreement (or issue the first Additional Letter
of Credit hereunder, whichever occurs first) is subject to the following
conditions:

 

(a) The Administrative Agent shall have received on behalf of the Lenders from
Counsel for the Company their opinion in the form attached hereto as Exhibit
7.01(a), with such changes therein as may be agreed upon by the Company and the
Administrative Agent.

 

 

40



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received on behalf of the Lenders an
Officer’s Certificate substantially in the form attached hereto as Exhibit
7.01(b).

 

(c) The Administrative Agent shall have received all fees and other amounts
payable in connection with this Agreement on or prior to the date hereof,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.

 

(d) The Existing Credit Agreements shall have been terminated and the principal
of and interest accrued on all loans thereunder and all other amounts due and
payable thereunder shall have been paid or shall be paid with the proceeds of
the initial Borrowing or Discretionary Borrowing hereunder.

 

(e) The Company shall have delivered to the Administrative Agent and each Lender
such other documentation as the Administrative Agent may reasonably request.

 

Following the satisfaction of the conditions set forth in this Section 7.01, the
Administrative Agent shall inform the Company and the Lenders in writing
thereof.

 

SECTION 7.02. Conditions Precedent to Each Extension of Credit. The obligation
of the Lenders to fund each borrowing (including, without limitation, the
initial Borrowing or Discretionary Borrowing after the date of this Agreement)
and of the Issuing Lender to issue, amend, renew or extend Letters of Credit
(but, in the case of any amendment, only if such amendment has the effect of
increasing the LC Exposure of any Lender or extending the maturity of the
applicable Letter of Credit), and of the Lenders to purchase the participations
in the Existing Letters of Credit pursuant to the first sentence of Section
2.08(d), is subject to the following (in the case of a Discretionary Borrowing,
unless otherwise agreed by the relevant Lender):

 

(a) The Administrative Agent shall have received by telecopy or otherwise, the
Notice of Conventional Borrowing required by Section 2.01(c) or notice of
issuance, amendment, renewal or extension required by Section 2.08(b), or the
Company and the relevant Lender shall have agreed on terms and conditions for
such Discretionary Borrowing satisfactory to such Lender and the Company that
are not inconsistent with the provisions of this Agreement.

 

(b) After giving effect to such extension of credit, and to the application of
the proceeds (if any) thereof, the representations and warranties contained in
Article VI, other than the representations and warranties made by the Company in
the last sentence of Section 6.02 and Sections 6.03 and 6.04, shall be true in
all material respects on and as of the particular date of extension of credit as
though made on and as of such date (except, in the case of any exhibit referred
to in Article VI, to the extent such exhibit expressly relates to a prior date)
and each such extension of credit shall be deemed to

 

41



--------------------------------------------------------------------------------

constitute a representation and warranty by the Company on the applicable date
(except, in the case of any exhibit referred to in Article VI, to the extent
such exhibit expressly relates to an earlier date) as to the matters set forth
in Article VI (other than the representations and warranties made by the Company
in the last sentence of Section 6.02 and in Sections 6.03 and 6.04).

 

(c) Except as otherwise set forth therein, or in certificates accompanying such
financial statements, the most recent financial statements delivered to the
Lenders pursuant to Section 8.02 fairly present in all material respects the
financial condition of the Company and its Subsidiaries on a consolidated basis
and the results of its and their operations as at the dates and for the periods
indicated. Each such extension of credit shall be deemed to constitute a
representation and warranty by the Company on the applicable date to such
effect.

 

(d) No Default shall have occurred and be continuing or shall occur after giving
effect to such extension of credit and the application of the proceeds (if any)
thereof, and each extension of credit shall be deemed to constitute a
representation and warranty by the Company on the applicable date to such
effect.

 

(e) After giving effect to such extension of credit, and the application of the
proceeds (if any) thereof, (x) the sum of the aggregate outstanding principal
amount of Loans and the aggregate LC Exposure shall not exceed the Commitments
and (y) the aggregate LC Exposure shall not exceed $50,000,000. Each such
extension of credit shall be deemed to constitute a representation and warranty
by the Company on the applicable date to such effect.

 

ARTICLE VIII

 

Affirmative Covenants

 

The Company covenants and agrees that, so long as the Company may borrow
hereunder and until payment in full of the Revolving Credit Loans and, unless
otherwise agreed, any Discretionary Loans and until all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Company will:

 

SECTION 8.01. Certain Financial Covenants. Maintain at all times:

 

(a) a Leverage Ratio of not more than 5.0 to 1.0; and

 

(b) a ratio of Consolidated Operating Cash Flow to Consolidated Interest Expense
of not less than 2.0 to 1.0.

 

42



--------------------------------------------------------------------------------

SECTION 8.02. Financial Statements and Information. Deliver to each of the
Lenders (either in hard copy or electronically):

 

(a) as soon as available, and in any event within 90 days, after the end of each
fiscal year (i) a copy of the consolidated annual audited financial statements
of the Company and its Subsidiaries for such fiscal year containing a balance
sheet, an income statement, a statement of shareholders’ equity and a
consolidated statement of cash flows, all in reasonable detail, together with
the unqualified opinion of Deloitte & Touche or another independent certified
public accountant of recognized national standing, that such statements have
been prepared in accordance with GAAP, consistently applied, except as may be
explained in such opinion, and fairly present in all material respects the
financial condition of the Company and its Subsidiaries on a consolidated basis
and the results of its and their operations as at the dates and for the periods
indicated and (ii) a copy of the reconciliation sheet, certified by a financial
officer of the Company, setting forth the adjustments required to the
consolidated audited financial statements of the Company and its Subsidiaries
referred to above in this paragraph (a) in order to arrive at the consolidated
financial statements of the Company and its Restricted Subsidiaries;

 

(b) as soon as available, and in any event within 60 days, after the end of each
of the first three quarterly accounting periods in each fiscal year (i) a copy
of the consolidated unaudited financial statements of the Company and its
Subsidiaries as at the end of such quarter and for the period then ended,
containing a balance sheet, an income statement, a statement of shareholders’
equity and a consolidated statement of cash flows, all in reasonable detail and
certified by a financial officer of the Company to have been prepared in
accordance with GAAP, consistently applied, except as may be explained in such
certificate and except, in the case of interim statements, for year end audit
adjustments and the absence of footnotes, and as fairly presenting in all
material respects the financial condition of the Company and its Subsidiaries on
a consolidated basis and the results of its and their operations as at the dates
and for the periods indicated and (ii) a copy of the reconciliation sheet,
certified by the Company, setting forth the adjustments required to the
consolidated quarterly financial statements of the Company and its Subsidiaries
referred to above in this paragraph (b) in order to arrive at the consolidated
financial statements of the Company and its Restricted Subsidiaries;

 

(c) promptly after the filing thereof, copies of all statements and reports
filed with the Securities and Exchange Commission, other than Form S-8
registration statements and other reports relating to employee benefit plans,
supplements to registration statements relating solely to the pricing of
securities offerings for which registration statements were previously filed and
Forms D;

 

(d) promptly, and in any case within five Business Days, after any officer of
the Company obtains knowledge of an Event of Default or Default, an Officer’s
Certificate specifying the nature of such Event of Default or Default, the
period of existence thereof, and what action the Company has taken and proposes
to take with respect thereto;

 

(e) promptly upon the Company’s or any Subsidiary’s receipt thereof, copies of
all notices received from the FCC regarding the termination, cancellation,
revocation or taking of any other materially adverse action with respect to any
Material FCC Licenses; and

 

43



--------------------------------------------------------------------------------

(f) promptly after request, such additional financial or other information as
the Administrative Agent or any Lender acting through the Administrative Agent
may reasonably request from time to time.

 

All financial statements specified in clauses (a) and (b) above shall be
furnished with comparative consolidated figures for the corresponding period in
the preceding year. Together with each delivery of financial statements required
by clauses (a) and (b) above, the Company will deliver to each Lender (i) such
schedules, computations and other information as may be required to demonstrate
that the Company is in compliance with its covenants in Sections 8.01, 9.01(i),
9.03, 9.05 and 9.06 or reflecting any noncompliance therewith as at the
applicable date, and (ii) an Officer’s Certificate stating that, to the
knowledge of such officer, there exists no Default or Event of Default or if ,
to the knowledge of such officer any such Default or Event of Default exists,
stating the nature thereof, the period of existence thereof, and what action the
Company has taken and proposes to take with respect thereto. Together with each
delivery of financial statements required by clause (a) above, the Company will
deliver to each Lender a written statement of said accountants that, in
conducting the audit necessary to the issuance of an opinion on such financial
statements, nothing came to their attention that caused them to believe that an
Event of Default or Default relating to financial and accounting matters (an
“Accounting Event of Default or Default”) had occurred, or, if such accountants
shall have obtained knowledge of any such Accounting Event of Default or
Default, such statement shall specify the nature and period of existence
thereof; provided that such accountants shall not be liable directly or
indirectly to any Lender for failure to obtain knowledge of any such Accounting
Event of Default or Default, and provided further that in issuing such
statement, such accountants shall not be required to go beyond those auditing
procedures conducted in connection with their issuance of the opinion referred
to above. Each Lender is authorized to deliver a copy of any financial statement
delivered to it to any regulatory body having jurisdiction over it and to any
other Person as may be required by applicable law, rules and regulations.

 

Financial statements required to be delivered pursuant to Section 8.02(a)(i) or
(b)(i) or statements and reports required to be delivered pursuant to Section
8.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) shall be deemed to have been delivered on the date on which
notice is received by the Administrative Agent that such information has been
posted on the Company’s website on the Internet at www.coxradio.com, at
sec.gov/edgar/searchdgar/webusers.htm or at another website identified in such
notice and accessible by the Lenders without charge (except in the case of
statements of beneficial ownership of securities on Form 3, 4 or 5, which shall
be deemed to have been delivered when so posted regardless of whether such
notice is received). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

SECTION 8.03. Existence; Laws; Obligations. Maintain its corporate existence,
comply and cause its Subsidiaries to comply, in all respects material to the
financial condition, business and properties of the Company and its Subsidiaries
on a

 

44



--------------------------------------------------------------------------------

consolidated basis, with all applicable laws and regulations and pay and cause
its Subsidiaries to pay all Taxes, assessments, governmental charges and other
obligations which if unpaid might become a Lien (other than a Permitted Lien)
against the Property of the Company or a Subsidiary, except obligations being
contested in good faith by appropriate proceedings.

 

SECTION 8.04. Notice of Litigation and Other Matters. Promptly notify the
Administrative Agent in writing of (i) any action, suit or proceeding pending or
to the knowledge of the Company threatened, before any governmental authority
(including, without limitation, any bankruptcy or similar proceeding by or
against the Company or any Subsidiary) which, in the view of the Company, could
reasonably be expected to have a Material Adverse Effect, (ii) the failure of
any Unrestricted Subsidiary to pay when due (after giving effect to any grace
period permitted from time to time) any Debt of such Unrestricted Subsidiary,
the outstanding amount of which exceeds, singularly or in the aggregate,
$50,000,000, or the holder of such Debt declares, or may declare, such Debt due
prior to its stated maturity because of the occurrence of a default or other
event thereunder or with respect thereto, if such failure, declaration or right
to declare could reasonably be expected to have a Material Adverse Effect, (iii)
any revocation, suspension or expiration (other than expiration at maturity in
accordance with their terms) of FCC licenses or franchises which are material to
the operations of the Company and the Restricted Subsidiaries on a consolidated
basis (the “Material FCC Licenses”), (iv) the designation by the Company of a
Subsidiary as an Unrestricted Subsidiary pursuant to the terms hereof, which
notice shall (A) set forth the calculations evidencing compliance with Section
8.01 after giving effect to such designation, determined in accordance with the
most recent financial statements delivered to the Lenders pursuant to Section
6.02 or Section 8.02, as the case may be, and (B) be deemed to be a
representation and warranty of the Company that at the time of such designation
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing. Promptly after the receipt by the Administrative
Agent of any notice provided for in this Section 8.04, the Administrative Agent
will provide the Lenders with a copy of such notice.

 

SECTION 8.05. Books and Records. Maintain, and cause its Subsidiaries to
maintain, proper books of record and account in accordance with GAAP and in
accordance, in all material respects, with applicable corporate, securities and
financial reporting laws.

 

SECTION 8.06. Inspection of Property and Records. Permit any Person designated
in writing by the Administrative Agent, or any Lender acting through the
Administrative Agent (i) to visit and inspect any of the properties of the
Company and any Restricted Subsidiary and discuss its and their respective
affairs and finances with its and their respective principal officers and to
inspect any of the corporate books and financial records of the Company and any
Restricted Subsidiary and (ii) from and after the occurrence of an Event of
Default, to make copies of and abstracts from the books and records of account
of the Company and its Restricted Subsidiaries, in each case all upon reasonable
prior notice and at such times as the Administrative Agent or any Lender acting
through the Administrative Agent may reasonably request. Notwithstanding Section
13.01, but without prejudice to any other provision contained herein, unless any

 

45



--------------------------------------------------------------------------------

such visit or inspection is conducted after the occurrence and during the
continuance of a Default or an Event of Default, the Company shall not be
required to pay any costs or expenses incurred by the Administrative Agent, any
Lender or any other Person in connection with any such visit or inspection.

 

SECTION 8.07. Maintenance of Property; Insurance. Cause its Property and the
Property of its Subsidiaries to be maintained, preserved and protected and kept
in good repair, working order and condition so as not to materially and
adversely affect the business carried on in connection therewith and maintain,
and cause its Subsidiaries to maintain, insurance with responsible companies in
such amounts and against such risks as is reasonably deemed appropriate by the
Company.

 

SECTION 8.08. ERISA. Comply in all material respects with the applicable
provisions of ERISA and furnish to the Administrative Agent (i) as soon as
possible, and in any event within 30 days after the Company or a duly appointed
administrator of a Plan knows that any “reportable event” (as such term is
defined in Section 4043 of ERISA), other than a reportable event for which the
notice requirement has been waived by the PBGC under Sections 4043.22, 4043.23,
4043.27 through 4043.32 (inclusive) and 4043.34 of the PBGC regulations) with
respect to any Plan has occurred, a statement of the chief financial officer of
the Company setting forth details as to such reportable event and the action
which the Company proposes to take with respect thereto, together with a copy of
any notice of such reportable event given to the PBGC (provided, however, that
if such notice has not been submitted to the PBGC as of the date of the required
notice to the Administrative Agent under this Section 8.08, a copy of such
notice to the PBGC shall be provided to the Administrative Agent as of the date
provided to the PBGC) and (ii) promptly after receipt thereof, a copy of any
notice the Company, any Subsidiary or any member of the controlled group of
corporations may receive from the PBGC relating to the intention of the PBGC to
terminate any Plan.

 

SECTION 8.09. Maintenance of Business Lines. Maintain and cause its Restricted
Subsidiaries to maintain lines of business in radio broadcasting and related
lines of business that are similar in scope to the existing business lines and
operations of the Company and its Restricted Subsidiaries.

 

SECTION 8.10. Compliance with Material FCC Licenses. The Company will maintain,
and will cause each Subsidiary to maintain, in full force and effect at all
times during the term of this Agreement, and will materially comply with, and
will cause each Subsidiary to materially comply with, the terms and provisions
of, the Material FCC Licenses.

 

46



--------------------------------------------------------------------------------

ARTICLE IX

 

Negative Covenants

 

So long as the Company may borrow hereunder and until payment in full of the
Revolving Credit Loans and, unless otherwise agreed, any Discretionary Loans,
and until all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed:

 

SECTION 9.01. Mortgages, Etc. The Company will not and will not permit any
Restricted Subsidiary to create or permit to exist any Lien upon any of its
assets, whether now owned or hereafter acquired, or assign or otherwise convey
any right to receive income, except

 

(a) Liens for Taxes, assessments, governmental charges and other similar
obligations not yet due or which are being contested in good faith by
appropriate proceedings;

 

(b) other Liens incidental to the conduct of its business or the ownership of
its assets which were not incurred in connection with the borrowing of money,
and which do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

 

(c) Liens on assets of a Restricted Subsidiary to secure obligations of such
Restricted Subsidiary to the Company or a Wholly Owned Restricted Subsidiary;

 

(d) Liens existing on the date hereof which are (i) described in Exhibit 9.01(d)
attached hereto, (ii) securing Debt reflected in the consolidated financial
statements of the Company referred to in Section 6.02 or (iii) Liens on Property
that were existing at the time of the acquisition thereof by the Company or any
Restricted Subsidiary or placed thereon to secure a portion of the purchase
price thereof;

 

(e) Liens on Property acquired after the date hereof, existing at the time of
acquisition thereof by the Company or any Restricted Subsidiary or placed
thereon within one year of such acquisition to secure a portion of the purchase
price thereof; provided that no such Lien may encumber or cover any other
Property of such Restricted Subsidiary, of the Company or of any other
Restricted Subsidiary;

 

(f) Liens on the stock of Unrestricted Subsidiaries;

 

(g) to the extent not covered by clause (b) above, Liens of attachment,
judgments or awards in respect of which adequate reserves have been established
in accordance with GAAP and which do not constitute an Event of Default;

 

(h) Liens securing interest rate and currency hedging arrangements in a notional
amount which, when taken together with the notional amounts of all other
outstanding hedging arrangements secured in accordance with this clause (h),
does not at the time incurred exceed $100,000,000, so long as (i) the related
Debt is permitted to be incurred in accordance with the terms hereof and (ii)
such arrangements are entered into by the Company or any Subsidiary solely for
risk management purposes; and

 

(i) other Liens on Property of the Company and its Restricted Subsidiaries
having an aggregate value of not more than 15% of Consolidated Net Worth as of
the end of each fiscal quarter.

 

47



--------------------------------------------------------------------------------

SECTION 9.02. Merger; Consolidation; Disposition of Assets. The Company will not
merge or consolidate with any other corporation or sell or dispose of all or
substantially all of its assets unless the Company shall be the continuing or
surviving corporation and both before and after giving effect to such merger or
consolidation no Default or Event of Default shall exist. The Company will not
and will not permit any Restricted Subsidiary to sell, lease or transfer or
otherwise dispose of (whether in one transaction or a series of transactions),
its assets that are material to the business, operations or financial condition
of the Company and its Restricted Subsidiaries, taken as a whole, other than
inventory in the ordinary course of business and stock of Unrestricted
Subsidiaries, unless both before and after giving effect to such disposition no
Default or Event of Default shall exist.

 

SECTION 9.03. Restricted Payments. The Company will not, and will not permit any
Restricted Subsidiary to, pay or declare any dividend (exclusive of stock
dividends and cash dividends paid by the Subsidiaries to the Company or to
Restricted Subsidiaries) or redeem or acquire, directly or indirectly, any of
the stock of the Company or such Subsidiary or any warrant or option to purchase
any of such stock (any of the foregoing, a “Restricted Payment”), if (a) the
Leverage Ratio would have exceeded 4.5 to 1.0 as of the end of the four fiscal
quarter period most recently ended on a pro forma basis as if such Restricted
Payment had occurred on the first day of such four fiscal quarter period, or (b)
the Company is not in compliance with its obligations under clauses (a) and (b)
(and the related provisions of the last paragraph) of Section 8.02.
Notwithstanding the foregoing, there shall not be included in the foregoing
limitations or computations (A) exchanges of stock for other stock, (B)
retirements of stock out of the proceeds of the sale of other stock after the
date hereof, (C) net acquisitions after giving effect to stock issuances to
employees by the Company of its stock from certain employees of the Company
pursuant to the Company’s stock repurchase agreements in an aggregate amount not
to exceed $10,000,000 in any one calendar year, or (D) purchases or other
acquisitions in arm’s-length transactions of the capital stock of any Subsidiary
not Wholly Owned by the Company from stockholders of such Subsidiary that are
not members of the Cox Family.

 

SECTION 9.04. Limitation on Margin Stock. The Company will not and will not
permit any Subsidiary to own or acquire Margin Stock such that at any time any
extension of credit under this Agreement shall be in violation of Regulation U
of the Federal Reserve System.

 

SECTION 9.05. Loans and Advances to and Investments in Unrestricted
Subsidiaries. The Company will not and will not permit any Restricted Subsidiary
to make any loan or advance to, or any capital contribution to or other
investment in (any of the foregoing, an “Investment”), any Unrestricted
Subsidiary, if at the time of such Investment, and after giving effect thereto,
(a) the Leverage Ratio would have exceeded 4.5 to 1.0 as of the end of the four
fiscal quarter period most recently ended on a pro forma basis as if such
Investment had occurred on the first day of such four fiscal quarter period,
unless such Investment is on terms which are no less favorable to the Company or
Restricted Subsidiary, as the case may be, than would obtain in a comparable
arm’s-length transaction with an unaffiliated Person, or (b) a Default or Event
of Default shall

 

48



--------------------------------------------------------------------------------

have occurred and be continuing; provided that so long as no Event of Default
shall have occurred and be continuing, the Company and its Restricted
Subsidiaries may continue to make Investments consisting of obligations of
Unrestricted Subsidiaries to the Company and its Restricted Subsidiaries arising
in the ordinary course of business as a result of short-term advances and/or
pooling of cash in connection with cash management programs conducted by
Unrestricted Subsidiaries on behalf of the Company and its Restricted
Subsidiaries.

 

SECTION 9.06. Debt. The Company will not permit any Restricted Subsidiary to
create, incur or suffer to exist any Debt except:

 

(a) Debt outstanding on the date hereof which is reflected in the consolidated
financial statements of the Company referred to in Section 6.02; and

 

(b) additional Debt in an amount which, when taken together with all other
outstanding Debt incurred in reliance on this clause (b) and, without
duplication, all outstanding Debt of the Company and its Restricted Subsidiaries
secured by Liens incurred in reliance on clause (i) of Section 9.01, does not at
the time it is incurred exceed 15% of Consolidated Net Worth.

 

SECTION 9.07. Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, directly or indirectly enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any Affiliate of the Company other than (a) with the Company or
one or more Subsidiaries that are otherwise permitted by this Agreement, (b)
transactions on terms and conditions substantially as favorable to the Company
or such Restricted Subsidiary, taken as a whole, as would be obtainable by the
Company or such Restricted Subsidiary at the time in comparable arm’s length
transactions with Persons other than Affiliates of the Company, (c) transactions
involving the Company and its Restricted Subsidiaries exclusively, (d) any
executive or employee incentive or compensation plan, contract or other
arrangement (including any loans or extensions of credit in connection
therewith) if such plan, contract or arrangement is approved either by the
stockholders of the Company (in accordance with such voting requirements as may
be applicable) or by the Board of Directors (or similar governing body) of the
Company (or any committee thereof) by unanimous consent or at a meeting at which
a quorum of disinterested directors is present or by any person designated by
such Board of Directors (or similar governing body) or committee thereof by
unanimous consent or at such a meeting to approve such agreements on behalf of
the Company, and (e) any tax sharing agreement with the Company’s Affiliates;
provided, however, that any such tax sharing agreement shall apportion tax
liabilities between or among the parties based on factors customarily used in
similar agreements to determine such apportionment.

 

49



--------------------------------------------------------------------------------

ARTICLE X

 

Events of Default

 

If any of the following events shall occur and be continuing, then (i) the
obligation of the Lenders to make Loans hereunder and of the Issuing Lender to
issue, amend, renew or extend Letters of Credit shall immediately terminate and
(ii) upon the written request of the Majority Lenders, the Administrative Agent
shall, by notice to the Company, declare all Revolving Credit Loans then
outstanding hereunder (together with all interest accrued and unpaid thereon and
all other amounts owing or payable hereunder) to be, and thereupon such
Revolving Credit Loans (and other amounts as aforesaid) shall become,
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice of any kind to the Company, all of which
are hereby expressly waived; provided that, in the case of an event described in
Sections 10.09 through 10.12, inclusive, with respect to the Company, all
Revolving Credit Loans then outstanding hereunder (and other amounts as
aforesaid) shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind to the Company, all of which are hereby expressly waived:

 

SECTION 10.01. Failure to Pay Principal or Interest. The Company does not pay or
prepay any principal of any Revolving Credit Loan or any LC Disbursement within
five days after the date due or the Company does not pay or prepay any interest
on any Revolving Credit or any LC Disbursement Loan (i) on or before five days
after actual receipt of oral or written notice from the Administrative Agent as
to the amount of interest due, but in no event shall the Company be required to
pay or prepay any such interest prior to the date due, or (ii) within 10 days
after the due date thereof if no notice is actually received by the Company from
the Administrative Agent with respect to the amount of interest due; or

 

SECTION 10.02. Failure to Pay Other Sums. The Company does not pay any sums
(other than payments of principal and interest on the Revolving Credit Loans or
of LC Disbursements or interest thereon, in each case covered by Section 10.01)
payable to the Administrative Agent or any Lender under the terms of this
Agreement (including, without limitation, amounts due and payable under Section
3.02(a)) within 10 days after the date due (or, in the case of the Commitment
Fees or LC Participation Fees payable to the Administrative Agent for the
account of each Lender pursuant to Section 4.03 or 4.04, 10 days after written
notice of nonpayment has been received by the Company from the Administrative
Agent or any Lender); or

 

SECTION 10.03. Failure to Pay Other Debt. (i) The Company or any Restricted
Subsidiary does not pay when due any other Debt of the Company or any Restricted
Subsidiary, the outstanding amount of which exceeds, singularly or in the
aggregate, $25,000,000, in respect of which any applicable grace period has
expired, provided that a default under other Debt of the Company or any
Restricted Subsidiary as described in this clause (i) shall not constitute an
Event of Default under this Agreement if such default is the result of a failure
to pay caused by an error or omission of an administrative or operational nature
and funds were available to enable the Company or such Restricted Subsidiary to
make the payment when due, unless either (x) the Company

 

50



--------------------------------------------------------------------------------

or such Restricted Subsidiary is aware of such default and, if no grace period
of at least 3 days is provided for under the other Debt, 3 days have passed
since the Company or Restricted Subsidiary became aware of such default without
the curing of the default, or (y) such other Debt has become due prior to the
maturity thereof; and provided further that, during the continuance of any
applicable grace period or such 3 day period, any such failure to pay such other
Debt when due shall constitute a Default (but not an Event of Default)
hereunder; or (ii) the Company or any Restricted Subsidiary shall otherwise
default under any other Debt of the Company or any Restricted Subsidiary, the
outstanding amount of which exceeds, singularly or in the aggregate,
$25,000,000, in respect of which any applicable notice has been given and such
Debt has been declared due prior to any maturity thereof; provided that during
the continuance of any applicable grace period with respect thereto, such event
shall constitute a Default (but not an Event of Default) hereunder; or

 

SECTION 10.04. Misrepresentation or Breach of Warranty. (i) Any representation
or warranty made or deemed made by the Company herein or (ii) any other written
or formally presented information provided by the Company pursuant to this
Agreement after the date hereof concerning the historical operations of the
Company, when made or deemed made, shall be incorrect in any material respect;
or

 

SECTION 10.05. Violation of Certain Covenants. The Company violates any
covenant, agreement or condition contained in Article V or Section 8.01 or
Article IX; or

 

SECTION 10.06. Violation of Other Covenants, etc. The Company violates any other
covenant, agreement or condition contained herein and such violation shall not
have been remedied within 30 days after written notice has been received by the
Company from the Administrative Agent or any Lender; or

 

SECTION 10.07. Undischarged Judgment. Final judgment for the payment of money in
excess of $25,000,000 (excluding any amount as to which an insurer having an
A.M. Best rating of “A” or better and being in a financial size category of XII
or better (as such category is defined as of the date hereof) has acknowledged
liability) shall be rendered against the Company or any Restricted Subsidiary
and the same shall remain undischarged for a period of 30 days during which
period execution shall not be effectively stayed; or

 

SECTION 10.08. Change of Control. The Cox Family shall cease at any time to
Control the Company; or

 

SECTION 10.09. Assignment for Benefit of Creditors or Nonpayment of Debts. The
Company or any Restricted Subsidiary makes an assignment for the benefit of
creditors or is generally not paying its debts as such debts become due; or

 

SECTION 10.10. Voluntary Bankruptcy. The Company or any Restricted Subsidiary
petitions or applies to any tribunal for or consents to the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of the

 

51



--------------------------------------------------------------------------------

Company or any Restricted Subsidiary, or of any substantial part of the assets
of the Company or any Restricted Subsidiary, or commences any case or
proceedings relating to the Company or any Restricted Subsidiary under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or other liquidation law of any jurisdiction; or

 

SECTION 10.11. Involuntary Bankruptcy. Any such petition or application is
filed, or any such case or proceedings are commenced, against the Company or any
Restricted Subsidiary, and the Company or such Restricted Subsidiary by any act
indicates its approval thereof, consent thereto or acquiescence therein, or an
order for relief is entered in an involuntary case under the bankruptcy law of
the United States of America, or an order, judgment or decree is entered
appointing such trustee, receiver, custodian, liquidator or similar official or
adjudicating the Company or any Restricted Subsidiary bankrupt or insolvent, or
approving the petition in any such case or proceedings, and such order, judgment
or decree remains in effect for 60 days; or

 

SECTION 10.12. Dissolution. Any order is entered in any proceeding against the
Company or any Restricted Subsidiary decreeing the dissolution or split-up of
the Company or such Restricted Subsidiary, and such order remains unstayed and
in effect for 60 days.

 

ARTICLE XI

 

Modifications, Amendments or Waivers

 

Any of the provisions of this Agreement may from time to time be modified or
amended by, or waived with, the written consent of the Majority Lenders;
provided that no such waiver, modification or amendment may be made which will:

 

(a) increase the amount or extend the term of the Commitment of any Lender
hereunder, other than as permitted by Section 4.01, without the prior written
consent of all the Lenders; or

 

(b) extend the time for payment of principal of or interest on any Revolving
Credit Loan or of any LC Disbursement or interest thereon, or the time for
payment of any revolving line of credit or facility fee, or waive an Event of
Default with respect to payment of any LC Disbursement, principal, interest or
fee, or reduce the principal amount of or the rate of interest on any Revolving
Credit Loan or any LC Disbursement, or otherwise affect the terms of payment of
the principal of or interest (other than to increase the interest rate or the
Commitment Fees or LC Participation Fees, which may be effected with the written
consent of the Majority Lenders) on any Revolving Credit Loan or any LC
Disbursement, or reduce the amount of the Commitment Fees or LC Participation
Fees, or otherwise affect the terms of payment of any such fee, without the
prior written consent of the affected Lender; or

 

(c) change the definition of Majority Lenders without the prior written consent
of all the Lenders; or

 

52



--------------------------------------------------------------------------------

(d) waive, modify or amend the provisions of Article V or this Article XI or any
other provision of this Agreement that requires the consent of all of the
Lenders without the prior written consent of all the Lenders; or

 

(e) waive, modify or amend the provisions of Article XII without the prior
written consent of the Administrative Agent and the Majority Lenders; or

 

(f) amend, modify or otherwise affect the rights or duties of the Issuing Lender
hereunder without the prior written consent of the Issuing Lender.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy or any abandonment or discontinuance of steps to enforce such a power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy hereunder. The remedies provided for in this
Agreement are cumulative and not exclusive of any remedies provided by law or in
equity. No modification or waiver of any provision of this Agreement nor consent
to any departure by the Company therefrom shall in any event be effective unless
the same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on the Company in any case shall entitle the Company to any other or
further notice or demand in similar or other circumstances.

 

ARTICLE XII

 

The Administrative Agent

 

SECTION 12.01. Appointment of Administrative Agent. Each of the Lenders
irrevocably appoints and authorizes the Administrative Agent to act on its
behalf under this Agreement, and to exercise such powers hereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof, together with such powers as may be reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Majority
Lenders, and such instructions shall be binding upon all Lenders; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or applicable law.

 

SECTION 12.02. Indemnification of Administrative Agent. The Administrative Agent
shall not be required to take any action hereunder or to prosecute or defend any
suit in respect of this Agreement, unless indemnified to its satisfaction by the
Lenders against loss, cost, liability and expense. If any indemnity furnished to
the Administrative Agent shall become impaired, it may call for additional
indemnity and cease to do the acts indemnified against until such additional
indemnity is given. In addition, the Lenders agree to indemnify the
Administrative Agent (to the extent not

 

53



--------------------------------------------------------------------------------

reimbursed by the Company), ratably according to the respective principal
amounts of the Revolving Credit Loans and the LC Exposure then held by each of
them (or if no LC Exposure and Revolving Credit Loans are at the time
outstanding, ratably according to the respective amount of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, or any action taken or omitted by the Administrative Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or wilful misconduct.

 

SECTION 12.03. Limitation of Liability. Neither the Administrative Agent nor any
of its directors, officers, employees, attorneys or agents shall be liable for
any action taken or omitted by it or them hereunder, or in connection herewith,
(i) with the consent or at the request of the Majority Lenders, or (ii) in the
absence of its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent: (t)
except as expressly set forth herein, shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity,
(u) may treat the payee with respect to any Revolving Credit Loan as the proper
payee thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (v) may consult with legal counsel (including Counsel
for the Company), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (w) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement; (x) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement, or to inspect the Property (including
the books and records) of the Company; (y) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability and genuineness
of this Agreement, or any other instrument or document furnished pursuant
hereto; and (z) shall incur no liability under or in respect of this Agreement
by acting upon any notice or consent (whether oral or written and whether by
telephone, telegram, cable or telex), certificate or other instrument or writing
(which may be by telegram, cable or telex) believed by it to be genuine and
communicated, signed or sent by the proper Person or Persons.

 

SECTION 12.04. Independent Credit Decision. Each Lender agrees that it has
relied solely upon its independent review of the financial statements of the
Company and all other representations and warranties made by the Company herein
or otherwise in making the credit decisions preliminary to entering into this
Agreement and agrees that it will continue to rely solely upon its independent
review of the facts and circumstances of the Company in making future decisions
with respect to this Agreement

 

54



--------------------------------------------------------------------------------

and the Revolving Credit Loans and the LC Exposure. Each Lender agrees that it
has not relied and will not rely upon the Administrative Agent or any other
Lender respecting the ability of the Company to perform its obligations pursuant
to this Agreement.

 

SECTION 12.05. Rights of JPMCB. With respect to its Commitment, its
participation in Letters of Credit, the Letters of Credit issued by it and the
Loans made by it, JPMCB shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in its individual capacity. JPMCB
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Company,
any of the Subsidiaries and any Person or entity who may do business with or own
securities of any of them or of their subsidiaries, all as if JPMCB were not the
Administrative Agent and without any duty to account therefor to the Lenders.

 

SECTION 12.06. Successor to the Administrative Agent. The Administrative Agent
may resign at any time as Administrative Agent under this Agreement, by giving
30 days’ prior written notice thereof to the Lenders and the Company and may be
removed as Administrative Agent under this Agreement, at any time with or
without cause by the Company and the Majority Lenders. Upon any such resignation
or removal, the Company (with the consent of the Majority Lenders, which shall
not be unreasonably withheld) shall have the right to appoint a successor
Administrative Agent thereunder. If no successor Administrative Agent shall have
been so appointed by the Company (with the consent of the Majority Lenders), and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent under this Agreement by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal as Administrative Agent under this Agreement, the
provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

SECTION 12.07. Other Agents and Sub-Agents. None of the Lenders identified on
the facing page or signature pages or elsewhere herein as “syndication agent” or
“co-documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lenders. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to

 

55



--------------------------------------------------------------------------------

enter into this Agreement or in taking or not taking action hereunder. The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections
of this Article XII shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

ARTICLE XIII

 

Miscellaneous

 

SECTION 13.01. Payment of Expenses. Any provision hereof to the contrary
notwithstanding (other than the last sentence of Section 8.06), and whether or
not the transactions contemplated by this Agreement shall be consummated, the
Company agrees to pay on demand (i) all reasonable costs and expenses of the
Administrative Agent and the Lenders or any Lender in connection with the
preparation, execution and delivery of this Agreement and all amendments hereto
(including, without limitation, waivers hereunder and workouts with respect to
Loans hereunder), and the other instruments and documents to be delivered
hereunder or with respect to any amendment hereto, including, without
limitation, the reasonable fees and out-of-pocket expenses of any counsel for
the Administrative Agent and the Lenders or any Lender with respect thereto,
provided, however, that so long as no Event of Default has occurred and is
continuing, such reasonable counsel expenses shall be limited to the reasonable
expenses of counsel for the Administrative Agent, (ii) all reasonable increases
in costs and expenses of the Administrative Agent and the Lenders or any Lender
(including reasonable counsel fees and expenses, including reasonable allocated
costs of in-house legal counsel to the Administrative Agent or any Lender), if
any, in connection with the administration of this Agreement after the
occurrence of a Default (in the case of the Administrative Agent only) or Event
of Default (in the case of the Administrative Agent and the Lenders or any
Lender) and so long as the same is continuing, and (iii) all reasonable costs
and expenses of the Administrative Agent and the Lenders or any Lender
(including reasonable counsel fees and expenses, including reasonable allocated
costs of in-house legal counsel to the Administrative Agent or any Lender), if
any, in connection with the enforcement of this Agreement and the other
instruments and documents to be delivered hereunder. The obligations of the
Company under this Section 13.01 shall survive the termination of this Agreement
and the payment of the Revolving Credit Loans. It is understood that except as
set forth in Section 2.09 the Company shall not be responsible for any costs,
fees or expenses related to any assignment or participation by any Lender of any
of its rights hereunder (including its Commitment, the Loans made by it or its
participation in any Letters or Credit).

 

SECTION 13.02. Notices. The Administrative Agent or any Lender giving consent or
notice to the Company provided for hereunder, shall notify each Lender and the
Administrative Agent thereof; provided that consents and notices by a Lender

 

56



--------------------------------------------------------------------------------

with respect to Discretionary Loans need only be given to the Administrative
Agent. In the event that any Lender shall transfer any Revolving Credit Loan in
accordance with Section 13.07(c), it shall immediately so advise the
Administrative Agent which shall be entitled to assume conclusively that no
transfer of any Revolving Credit Loan has been made by any Lender unless and
until the Administrative Agent receives written notice to the contrary. Except
as otherwise specifically permitted by this Agreement with respect to oral
Notices of Borrowing, notices and other communications provided for herein shall
be in writing (including facsimile or electronic communication) and shall be
delivered, mailed, or transmitted addressed to the addressees set forth on
Exhibit 13.02, attached hereto (or, as to the Company or the Administrative
Agent, at such other address as shall be designated by such party to the other
parties in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Company and the Administrative Agent). All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given upon receipt The Administrative Agent and the
Lenders may at any time waive any requirement for notice hereunder.

 

SECTION 13.03. Setoff. If one or more Events of Default as defined herein shall
occur and be continuing, any Lender which is owed any obligation hereunder
(“Depositary”) shall have the right, in addition to all other rights and
remedies available to it, and is hereby authorized, to the extent permitted by
applicable law, at any time and from time to time, without notice to the Company
(any such notice being hereby expressly waived by the Company), to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness (whether or not then due and
payable) at any time owing by the Depositary to or for the credit or the account
of the Company, against any and all of the obligations of the Company now or
hereafter existing under this Agreement, irrespective of whether or not the
Depositary shall have made any demand for satisfaction of such obligations and
although such obligations may be unmatured. Each Depositary agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Depositary under
this Section 13.03 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which such Depositary may have
hereunder or under any applicable law. Each Depositary agrees that (i) if it
shall exercise any such right of banker’s lien, setoff, counterclaim or similar
right pursuant hereto, it will apply the proceeds thereof first to the payment
of Revolving Credit Loans and LC Disbursements outstanding hereunder and
thereafter to the payment of Discretionary Loans which may be owing to it and
(ii) if it shall through the exercise of a right of banker’s lien, setoff,
counterclaim or otherwise obtain payment of a proportion of the Revolving Credit
Loans and participations in LC Disbursements held by it in excess of the
proportion of the Revolving Credit Loans and participations in LC Disbursements
of each of the other Depositaries being paid simultaneously, it shall be deemed
to have simultaneously purchased from each other Depositary a participation in
the Revolving Credit Loans and participations in LC Disbursements owed to such
other Depositaries so that the amount of unpaid Revolving Credit Loans and
participations therein and participations in LC Disbursements held by all
Depositaries shall be proportionate to the original principal amount of the
Revolving Credit Loans and

 

57



--------------------------------------------------------------------------------

participations in LC Disbursements held by them; and in each case it shall
promptly remit to each such Depositary the amount of the participation thus
deemed to have been purchased. The Company expressly consents to the foregoing
arrangements, and in furtherance thereof, agrees that at such time as an Event
of Default hereunder has occurred, the Administrative Agent shall provide to
each Lender a schedule setting forth the Commitment of each Lender hereunder to
permit each Lender to correctly determine the portion which its Commitment
hereunder bears to the aggregate of all Commitments hereunder. If all or any
portion of any such excess payment is thereafter recovered from the Depositary
which received the same, the purchase provided for herein shall be deemed to
have been rescinded to the extent of such recovery, without interest.

 

SECTION 13.04. Indemnity and Judgments. The Company agrees to indemnify the
Administrative Agent and each of the Lenders and the Issuing Lenders and each of
their respective directors, officers, employees, agents, attorneys, controlling
persons and Affiliates from and hold each harmless against any and all losses,
costs, liabilities, claims, damages and expenses incurred by any of the
foregoing Persons (collectively, the “indemnified liabilities”), including,
without limitation, attorneys’ fees, settlement costs, court costs and other
legal expenses, arising out of or by reason of any participation in, or any
action or omission in connection with, this Agreement or any Loan (including any
Discretionary Loan) hereunder or any Letter of Credit issued hereunder
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or any
investigation, litigation or other proceedings brought or threatened relating
thereto, or to any use or proposed use to be made by the Company or any
Subsidiary of the Loans or Letters of Credit, but only to the extent that the
indemnified liabilities arise out of or by reason of claims made by Persons
other than the Administrative Agent or any Lender; provided that no such Person
shall be entitled to be indemnified and held harmless against any such
indemnified liabilities arising out of or by reason of the gross negligence or
willful misconduct of such Person; provided further, however, that to the extent
any indemnified liability arise out of or by reason of claims relating to the
negotiation, execution and delivery of this Agreement, the administrative
functions of the Administrative Agent under this Agreement, or the performance
obligations of the Lenders under this Agreement, the Administrative Agent and
the Lenders shall not be entitled to be indemnified and held harmless against
any such indemnified liabilities arising out of or by reason of the negligence
of the Administrative Agent or any Lender. The obligations of the Company under
this Section 13.04 shall survive the termination of this Agreement and the
payment of the Revolving Credit Loans.

 

SECTION 13.05. Interest. Anything in this Agreement to the contrary
notwithstanding, the Company shall never be required to pay unearned interest on
any Loan and shall never be required to pay interest on any Loan at a rate in
excess of the Highest Lawful Rate, and if the effective rate of interest which
would otherwise be payable under this Agreement would exceed the Highest Lawful
Rate, or if any Lender shall receive any unearned interest or shall receive
monies that are deemed to constitute

 

58



--------------------------------------------------------------------------------

interest which would increase the effective rate of interest payable under this
Agreement to a rate in excess of the Highest Lawful Rate, then (i) in lieu of
the amount of interest which would otherwise be payable under this Agreement,
the Company shall pay the Highest Lawful Rate, and (ii) any unearned interest
paid by the Company or any interest paid by the Company in excess of the Highest
Lawful Rate shall be credited on the principal of such Loan, and, thereafter,
refunded to the Company. It is further agreed that, without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by any Lender under this Agreement, that are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate applicable to such
Lender (such Highest Lawful Rate being such Lender’s “Maximum Permissible
Rate”), shall be made, to the extent permitted by usury laws applicable to such
Lender (now or hereafter enacted), by amortizing, prorating and spreading in
equal parts during the period of the full stated term of the Loans all interest
at any time contracted for, charged or received by such Lender in connection
therewith. If at any time and from time to time (y) the amount of interest
payable to any Lender on any date shall be computed at such Lender’s Maximum
Permissible Rate pursuant to this Section 13.05 and (z) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at such Lender’s Maximum Permissible Rate, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at such Lender’s Maximum Permissible Rate until
the total amount of interest payable to such Lender shall equal the total amount
of interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section.

 

SECTION 13.06. Governing Law; Submission to Jurisdiction; Venue. (a) THIS
AGREEMENT AND OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH SHALL BE DEEMED TO
BE CONTRACTS AND AGREEMENTS EXECUTED BY THE COMPANY, THE ADMINISTRATIVE AGENT
AND THE LENDERS UNDER THE LAWS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAWS OF SAID STATE AND OF THE UNITED STATES. Without limitation of the
foregoing, nothing in this Agreement shall be deemed to constitute a waiver of
any rights which any Lender may have under applicable Federal law relating to
the amount of interest which such Lender may contract for, take, receive or
charge in respect of any Loans, including any right to take, receive, reserve
and charge interest at the rate allowed by the laws of the state where such
Lender is located. Any legal action or proceeding with respect to this Agreement
may be brought in the courts of the State of New York sitting in New York City
or of the United States for the Southern District of New York, and by execution
and delivery of this Agreement, the Company hereby irrevocably accepts for
itself and in respect of its Property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts. The Company further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Company at its address for
notices pursuant to Section 13.02, such service to become effective 15 days
after such mailing. Nothing herein shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Company in any other
jurisdiction.

 

59



--------------------------------------------------------------------------------

(b) The Company irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

SECTION 13.07. Survival of Representations and Warranties; Binding Effect;
Assignment.

 

(a) All representations, warranties and covenants contained herein or made in
writing by the Company in connection herewith shall survive the execution and
delivery of this Agreement and will bind and inure to the benefit of the
respective successors and assigns of the parties hereto, whether so expressed or
not. This Agreement shall become effective when it shall have been executed by
the Company, the Administrative Agent and each of the Lenders, and thereafter
shall be binding upon and inure to the benefit of the Company, the
Administrative Agent and the Lenders, and their respective successors and
assigns, except that the Company shall not have the right to assign its rights
or obligations hereunder or any interest herein without the prior written
consent of each Lender.

 

(b) Each Lender may grant participations to one or more Financial Institutions
in or to all or any part of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment) pursuant to
such participation agreements and certificates as are customary in the banking
industry; provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation its Commitment to the Company
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, including without
limitation, such Lender’s rights under Article XI hereof. In connection with any
such participation, each Lender may deliver such financial information
concerning the Company and its Subsidiaries to permit such participant to make
an informed and independent credit decision concerning such participation;
provided, however, that each such Lender shall obtain from each such participant
an agreement to the effect that all such information delivered to it in
connection with such participation shall be treated in accordance with the
provisions of Section 13.14. Upon request of the Company, each Lender shall give
prompt notice to the Company of each such participation to Financial
Institutions that are not Affiliates of such Lender, identifying each such
participant and the interest acquired by each such participant. This Agreement
shall not be construed so as to confer any right or benefit upon any Person,
including, without limitation, any Financial Institution acquiring a
participation in any Loan, other than the parties to this

 

60



--------------------------------------------------------------------------------

Agreement, except that any Financial Institution acquiring a participation shall
be entitled to the benefits conferred upon the Lenders by Sections 2.01(g)-(h)
and 2.02, as limited or modified by Sections 2.01(i) and 2.03 (provided that the
cost to the Company is not in excess of what such cost would have been had such
participation not been granted).

 

(c) Subject (except in the case of assignments to Lenders or Lender Affiliates)
to the prior written consent of the Company, the Administrative Agent and each
Issuing Lender (which consents shall not be unreasonably withheld or delayed),
each Lender may assign to a bank or other Person all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all of the assigning
Lender’s rights and obligations under this Agreement and shall be in an amount
equal to or greater than $5,000,000 of the assigning Lender’s Commitment (except
in the case of assignments to Lenders or Lender Affiliates, assignment of the
assigning Lender’s entire remaining commitment or unless otherwise agreed by the
Company), (ii) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in substantially the form of Exhibit 13.07(c) attached
hereto (the “Assignment and Acceptance”), together with a processing and
recordation fee of $3,500; provided, however, that such recordation fee shall
not be payable if such transfer is made pursuant to Sections 2.01(f) or (h)(vi),
and provided, further, that any consent of the Company required under this
paragraph shall not be required if an Event of Default has occurred and is
continuing. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be the date on which such Assignment and Acceptance is
accepted by the Administrative Agent, (x) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(d) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Company all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Company pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof, and such Granting Lender shall be liable hereunder
generally for all acts and omissions of such SPC as if such acts and omissions
were committed by such Granting Lender; (iii) the SPC shall have no rights or
benefits under this Agreement or any Note or any other related

 

61



--------------------------------------------------------------------------------

documents (its rights against such Granting Lender being as set forth in any
agreements between such SPC and such Granting Lender), and shall not constitute
a “Lender” hereunder; (iv) all amounts payable by the Company to the Granting
Lender shall be determined as if such Granting Lender had not granted such
option, and as if such Granting Lender were funding each of its Loans and its
share of the Commitments in the same way that it is funding the portion of such
Loans and its share of the Loan Commitments in which no such option has been
granted; and (v) in no event shall a Granting Lender agree with a SPC to take or
refrain from taking any action hereunder or under any Note or any other related
document, except that such Granting Lender may agree with the SPC that it will
not, without the consent of the SPC, agree to any modification, supplement or
waiver of this Section 13.07(d). The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender), (ii) no SPC shall be entitled to the benefits of Sections 2.01(f), (g)
or (h) (or any other increased costs protection provision) other than as
contemplated by clause (iv) of the second preceding sentence and (iii) the
Granting Lender shall for all purposes, including, without limitation, the
approval of any amendment or waiver of any provision of this Agreement or any
related document, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States of any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 13.07(d) any SPC may (i) with notice to, but
without the prior written consent of, the Company and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Lender or to any financial institutions
(consented to by the Company and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC, provided that prior to any such disclosure, such rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement shall undertake in writing to preserve the confidentiality of such
information. This Section may not be amended without the written consent of the
SPC.

 

(e) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of any other instrument or

 

62



--------------------------------------------------------------------------------

document furnished pursuant thereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of any of its respective obligations under this Agreement; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Sections 6.02 and 8.02 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and (vi)
such assignee agrees that it will perform in accordance with its terms all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(f) The Administrative Agent shall maintain at its address referred to in
Section 13.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Revolving Credit
Loans, and Discretionary Loans, if any, owing to, each Lender, and
participations in LC Disbursements held by each Lender, in each case from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(g) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, the Administrative Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit 13.07(c) attached
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Company.

 

(h) Notwithstanding any other provision in this Agreement, any Lender may at any
time, without the consent of the Company, assign all or any portion of its
rights under this Agreement (including, without limitation, the Loans) in favor
of any Federal Reserve Lender in accordance with Regulation A of the Board of
Governors of the Federal Reserve System; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
Federal Reserve Lender for such Lender as a party hereto. In order to facilitate
such an assignment to a Federal Reserve Bank, the Company shall, at the request
of the assigning Lender, duly execute and deliver to the assigning Lender a
promissory note or notes evidencing the Loans made to the Company by the
assigning Lender hereunder.

 

63



--------------------------------------------------------------------------------

SECTION 13.08. Counterparts. This Agreement may be executed in several
counterparts, and by the parties hereto on separate counterparts. When
counterparts executed by all the parties shall have been delivered to the
Administrative Agent, this Agreement shall become effective, and at such time
the Administrative Agent shall notify the Company and each Lender. Each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 13.09. Severability. Should any clause, sentence, paragraph or section
of this Agreement be judicially declared to be invalid, unenforceable or void,
such decision will not have the effect of invalidating or voiding the remainder
of this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.

 

SECTION 13.10. Descriptive Headings. The section headings in this Agreement have
been inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Agreement.

 

SECTION 13.11. Representation of the Lenders; Notification by the Lenders. (a)
Each Lender hereby represents and warrants that it is not relying upon any
Margin Stock as collateral in extending or maintaining the credit to the Company
represented by this Agreement.

 

(b) Each Lender hereby notifies the Company that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender to identify the
Company in accordance with the Act.

 

SECTION 13.12. Final Agreement of the Parties. This Agreement (including the
Exhibits hereto) represents the final agreement of the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.

 

SECTION 13.13. Waiver of Jury Trial. THE COMPANY, THE AGENT AND EACH LENDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

64



--------------------------------------------------------------------------------

SECTION 13.14. Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 13.14, to (A) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company and its
obligations, (vii) with the consent of the Company or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Issuing
Lender or any Lender on a nonconfidential basis from a source other than the
Company or any of its agents. For the purposes of this Section 14.13,
“Information” means all information received from or on behalf of the Company or
any of its Subsidiaries relating to the Company, any of its Subsidiaries, or any
of their respective businesses. Any Person required to maintain the
confidentiality of Information as provided in this Section 13.14 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the duly authorized
signatories of the parties hereto in several counterparts all as of the day and
year first above written.

 

COX RADIO, INC.,

by

 

/s/ Richard J. Jacobson

--------------------------------------------------------------------------------

Name:

 

Richard J. Jacobson

Title:

 

Treasurer

 

66



--------------------------------------------------------------------------------

JPMORGAN CHASE,

    individually and as Administrative Agent

by

 

/s/ James L. Stone

--------------------------------------------------------------------------------

Name:

 

James L. Stone

Title:

 

Managing Director

BANK OF AMERICA, N.A.,

by

 

/s/ Richard M. Peck

--------------------------------------------------------------------------------

Name:

 

Richard M. Peck

Title:

 

Principal

WACHOVIA BANK, N.A.,

by

 

/s/ Franklin M. Wessinger

--------------------------------------------------------------------------------

Name:

 

Franklin M. Wessinger

Title:

 

Managing Director

CITIBANK, N.A.

by

 

/s/ Maureen Maroney

--------------------------------------------------------------------------------

Name:

 

Maureen Maroney

Title:

 

Director

SUNTRUST BANK

by

 

/s/ Thomas C. Palmer

--------------------------------------------------------------------------------

Name:

 

Thomas C. Palmer

Title:

 

Managing Director

MIZUHO CORPORATE BANK, LTD.

by

 

/s/ Mark Gronich

--------------------------------------------------------------------------------

Name:

 

Mark Gronich

Title:

 

Senior Vice President

REGIONS BANK

by

 

/s/ J. Timothy Tolex

--------------------------------------------------------------------------------

Name:

 

J. Timothy Tolex

Title:

 

Vice President

 

67



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

by

 

/s/ Cynthia L. Rogers

--------------------------------------------------------------------------------

Name:

 

Cynthia L. Rogers

Title:

 

Vice President

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

by

 

/s/ Karen Ossolinski

--------------------------------------------------------------------------------

Name:

 

Karen Ossolinski

Title:

 

Vice President

BARCLAYS BANK PLC

by

 

/s/ L. Peter Yetman

--------------------------------------------------------------------------------

Name:

 

L. Peter Yetman

Title:

 

Director

CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH

by

 

/s/ Bill O’Daly

--------------------------------------------------------------------------------

Name:

 

Bill O’Daly

Title:

 

Director

by

 

/s/ Doreen B. Welch

--------------------------------------------------------------------------------

Name:

 

Doreen B. Welch

Title:

 

Associate

DRESDNER BANK AG, NEW YORK & GRAND CAYMAN BRANCHES

by

 

/s/ Brian Smith

--------------------------------------------------------------------------------

Name:

 

Brian Smith

Title:

 

Managing Director

by

 

/s/ Brian Schneider

--------------------------------------------------------------------------------

Name:

 

Brian Schneider

Title:

 

Vice President

 

68



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB

by

 

/s/ Gary T. Taylor

--------------------------------------------------------------------------------

Name:

 

Gary T. Taylor

Title:

 

Vice President

MERRILL LYNCH BANK USA

by

 

/s/ Louis Alder

--------------------------------------------------------------------------------

Name:

 

Louis Alder

Title:

 

Director

MORGAN STANLEY BANK

by

 

/s/ Daniel Twenge

--------------------------------------------------------------------------------

Name:

 

Daniel Twenge

Title:

 

Vice President

SOCIETE GENERALE

by

 

/s/ Mark Vigl

--------------------------------------------------------------------------------

Name:

 

Mark Vigl

Title:

 

Managing Director

SUMITOMO MITSUI BANKING CORP.,

NEW YORK

by

 

/s/ Edward D. Henderson, Jr.

--------------------------------------------------------------------------------

Name:

 

Edward D. Henderson, Jr.

Title:

 

General Manager

THE BANK OF NOVA SCOTIA

by

 

/s/ Ian A. Hodgart

--------------------------------------------------------------------------------

Name:

 

Ian A. Hodgart

Title:

 

Authorized Signatory

THE ROYAL BANK OF SCOTLAND PLC

by

 

/s/ Maria Amaral-LeBlanc

--------------------------------------------------------------------------------

Name:

 

Maria Amaral-LeBlanc

Title:

 

Senior Vice President

 

69



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

by

 

/s/ Joselin Fernandes

--------------------------------------------------------------------------------

Name:

 

Joselin Fernandes

Title:

  Associate Director Banking Products Services, US

by

 

/s/ Doris Mesa

--------------------------------------------------------------------------------

Name:

 

Doris Mesa

Title:

  Associate Director Banking Products Services, US

UFJ BANK LIMITED

by

 

/s/ Garry Weiss

--------------------------------------------------------------------------------

Name:

 

Garry Weiss

Title:

 

Vice President

WILLIAM STREET CREDIT CORPORATION

by

 

/s/ David Weil

--------------------------------------------------------------------------------

Name:

 

David Weil

Title:

   

CHANG HWA COMMERCIAL BANK, LTD.

by

 

/s/ Ming-Hsien Lin

--------------------------------------------------------------------------------

Name:

 

Ming-Hsien Lin

Title:

 

SVP & General Manager

FIFTH THIRD BANK

by

 

/s/ Kevin C. M. Jones

--------------------------------------------------------------------------------

Name:

 

Kevin C. M. Jones

Title:

 

Vice President

 

70



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK

by

 

/s/ Jeffrey N. Higashi

--------------------------------------------------------------------------------

Name:

 

Jeffrey N. Higashi

Title:

 

Assistant Vice President

NATIONAL AUSTRALIA BANK LIMITED, A.P.N. 12004044937

by

 

/s/ Eduardo Salazar

--------------------------------------------------------------------------------

Name:

 

Eduardo Salazar

Title:

 

Senior Vice President

PNC BANK N.A.

by

 

/s/ Sharon Geffel

--------------------------------------------------------------------------------

Name:

 

Sharon Geffel

Title:

 

Vice President

THE NORINCHUKIN BANK, NEW YORK BRANCH

by

 

/s/ Masanori Shoji

--------------------------------------------------------------------------------

Name:

 

Masanori Shoji

Title:

 

Joint General Manager

U.S. BANK NATIONAL ASSOCIATION

by

 

/s/ Gail F. Scannell

--------------------------------------------------------------------------------

Name:

 

Gail F. Scannell

Title:

 

Vice President

 

71